      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 1 of 164



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiffs Hidalgo and Cameron Texas Counties by

its attorney, Special Counsel Rolando L. Rios, makes the following Initial Disclosures.


                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to Plaintiffs

Hidalgo and Cameron Counties. They are made without prejudice to producing during discovery

or at trial information, documents, or data that are (a) subsequently discovered or determined to

be relevant for any purpose, or (b) produced as a result of ongoing investigations, or (c)

subsequently determined to have been omitted from these disclosures.

       2.        Plaintiffs Hidalgo and Cameron Counties reserves the right at any time to revise

and/or supplement these Initial Disclosures.

       3.        Plaintiffs Hidalgo and Cameron Counties hereby expressly reserves all objections

to the use for any purpose of these Initial Disclosures or any of the information and documents

referenced herein in this case. By referring to documents in the Initial Disclosures, Plaintiffs




                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 2 of 164



Hidalgo and Cameron Counties make no representations or concessions regarding the relevancy

or appropriateness of any particular documents or types of documents.

       4.      Plaintiffs Hidalgo and Cameron Counties’ identification of individuals pursuant to

Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiffs from obtaining discovery of individuals

not presently identified. Plaintiffs Hidalgo and Cameron Counties incorporates all individuals

identified by all other parties in Plaintiff’s Initial Disclosures and reserves the right to depose,

and to rely upon the testimony of, all such individuals in support of its claims.

       5.      Plaintiffs Hidalgo and Cameron Counties’ identification or production of

documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession,

custody or control.    Plaintiffs Hidalgo and Cameron Counties reserves the right to use all

documents produced by any party or non-party to this action. With these Initial Disclosures,

Plaintiffs Hidalgo and Cameron Counties are not identifying documents protected from

disclosure by the attorney-client, work product or other applicable privileges. Nor do Plaintiffs

Hidalgo and Cameron Counties waive the right to object to Defendants’ discovery requests on

any basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiffs

Hidalgo and Cameron Counties may use to support Plaintiff’s claims as detailed in the First

Amended Complaint. Plaintiffs Hidalgo and Cameron Counties expressly reserves the right to

supplement this disclosure:




                                                  2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 3 of 164



  Name                     Contact Information          Subjects of Discoverable Information

 Maria Arcelia Duran,      Attorney Rolando L. Rios Maria Arcela Duran has knowledge of the
 CPA, Hidalgo County       rrios@rolandorioslaw.com impact of decennial census population
 Auditor                   210-413-7347             counts on local funding and budgets.

 Martha Galarza, CPA,      Attorney Rolando L. Rios Martha Galarza has knowledge of the
 Cameron County            rrios@rolandorioslaw.com impact of decennial census population
 Auditors Office)          210-413-7347             counts on local funding and budgets.

 Ramon Garcia,             Attorney Rolando L. Rios The witness has knowledge of the impact of
 Hidalgo County Judge      rrios@rolandorioslaw.com the citizenship question on community
                           210-413-7347             members’ willingness to participate in the
                                                        decennial census process. The witness has
                                                        knowledge of the heightened fears
                                                        surrounding the 2020 decennial census.

 Eddie Trevino Jr.,        Attorney Rolando L. Rios The witness has knowledge of the impact of
 Cameron County            rrios@rolandorioslaw.com the citizenship question on community
 Judge                     210-413-7347             members’ willingness to participate in the
                                                        decennial census process. The witness has
                                                        knowledge of the heightened fears
                                                        surrounding the 2020 decennial census.



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

   Plaintiffs Hidalgo and Cameron Counties have no documents to disclose at this time but

   expressly reserves its right to supplement this disclosure:

III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:
       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V.Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil



DATED this 20th day of July, 2018.

                                                  3
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 4 of 164



                              Respectfully Submitted,

                              Rolando L. Rios
                             ROLANDO L. RIOS
                             Texas State Bar # 16935900
                             Special Counsel
                             115 E. Travis, Suite 1645
                             San Antonio, Texas 78205
                             Telephone:      (210) 222-2102
                             Facsimile:      (210) 222-2898
                             E-Mail:         rrios@rolandorioslaw.com


                              Attorney for Plaintiffs HIDALGO AND
                              CAMERON COUNTIES OF TEXAS




                                4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 5 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                        18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff, the City of Central Falls (the “State of Rhode

Island”), by its attorney, Matthew T. Jerzyk, Bar Number 7945 of the State of Rhode Island, makes

the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the City

of Central Falls. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff City of Central Falls reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff City of Central Falls hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff City of Central Falls



                                                 1
       Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 6 of 164



makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.

       4.      Plaintiff City of Central Falls’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Central Falls incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Central Falls’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Central Falls reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of Central Falls is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of Central Falls waive the right to object to Defendants’

discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and all

applicable privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Central Falls may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Central Falls expressly reserves the right to supplement this disclosure:

   Name                  Contact Information             Subjects of Discoverable Information

  Mayor James            Contact through Counsel:        The witness has knowledge of how the
  Diossa, City of        City Solicitor                  addition of the citizenship question has
  Central Falls          City of Central Falls 580       spread fear and confusion among city
                         Broad Street Central Falls,     residents who have been asked to


                                                   2
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 7 of 164



                      RI 02863                  participate in the Census “Test Run” and
                      MJerzyk@CentralFallsRI.us whether ICE would be notified.
Rachel Flum,          Contact through Counsel:      The witness has knowledge of the impact of
Economic Progress     City Solicitor                decennial census population counts on local
Institute             City of Central Falls 580     funding and budgets.
                      Broad Street Central Falls,
                      RI 02863
                      MJerzyk@CentralFallsRI.us
Mario Bueno,          Contact through Counsel:      The witness has knowledge of the impact of
Executive Director,   City Solicitor                the citizenship question on community
Progreso Latino       City of Central Falls 580     members’ willingness to participate in the
                      Broad Street Central Falls,   decennial census process. The witness has
                      RI 02863                      knowledge of the heightened fears
                                                    surrounding the 2020 decennial census.
                      MJerzyk@CentralFallsRI.us
                                                    Witness has knowledge concerning outreach
                                                    efforts conducted by the Census Bureau.

Gabriela              Contact through Counsel:      Witness has information regarding the
Domenzain             City Solicitor                presence of hard-to-count populations in
                      City of Central Falls 580     Central Falls and areas particularly vulnerable
                      Broad Street Central Falls,   to undercounting.
                      RI 02863
                      MJerzyk@CentralFallsRI.us
Kim Brace             Contact through Counsel:      Witness has information regarding the impact
                      City Solicitor                of the decennial census population count on
                      City of Central Falls 580     the state redistricting process.
                      Broad Street Central Falls,
                      RI 02863
                      MJerzyk@CentralFallsRI.us
John Marion,          Contact through Counsel:      The witness has information regarding
Common Cause of       City Solicitor                Central Falls’s efforts to mitigate the impact
Rhode Island          City of Central Falls 580     of the citizenship question on non-response
                      Broad Street Central Falls,   rates. Witness has knowledge concerning
                      RI 02863                      outreach efforts conducted by the Census
                                                    Bureau.
                      MJerzyk@CentralFallsRI.us




                                             3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 8 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of Central Falls’s possession, custody, or control that may be used by Plaintiff City

of Central Falls to support its claims are described as follows. Plaintiff City of Central Falls

expressly reserves its right to supplement this disclosure:

 Document Description                                         Document Location
 “Census on Trial,” OpEd by Mayor James Diossa                This document will be uploaded to
 Providence                                                   the central repository administered
                                                              by the New York Attorney
                                                              General’s Office.
 Statement of Former Census Directors on Adding a             This document will be uploaded to
 New Question to the 2010 Census (Oct. 16, 2009)              the central repository administered
                                                              by the New York Attorney
                                                              General’s Office.
 Press Conference Memo on Citizenship Question                This document will be uploaded to
                                                              the central repository administered
                                                              by the New York Attorney
                                                              General’s Office.
 U.S. Census Bureau, How a Question Becomes a Part of This document will be uploaded to
 the American Communities Survey (2017)               the central repository administered
                                                      by the New York Attorney
                                                      General’s Office.



III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:




                                                  4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 9 of 164



       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 17th day of July, 2018.



                                            The City of Central Falls
                                            by and through its City Solicitor
                                            Matthew T. Jerzyk


                                            /s/ Matthew T. Jerzyk
                                            NAME
                                            Matthew T. Jerzyk, Esq. (R.I. Bar No. 7945)
                                            City Solicitor
                                            City of Central Falls
                                            580 Broad St.
                                            Central Falls, RI 02863
                                            401-556-7412
                                            MJerzyk@CentralFallsRI.us




                                               5
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 10 of 164




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE,et al.,

                       Defendants.




       Pursuant to Fed R Civ. P. 26(a)(1), Plaintiff City of Chicago (the "City of Chicago"), by

its attorney, Edward N. Siskel, the Corporation Counsel of the City of Chicago, makes the

following Initial Disclosures.
                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the City

of Chicago. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff City of Chicago reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff City of Chicago hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff City of Chicago




                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 11 of 164




makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.

       4.      Plaintiff City of Chicago's identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Chicago incorporates all individuals identified by all other

parties in Plaintiff's Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Chicago's identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Chicago reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of Chicago is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of Chicago waive the right to object to Defendants' discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Chicago may use to support Plaintiffs' claims as detailed in the First Amended Complaint.

Plaintiff City of Chicago expressly reserves the right to supplement this disclosure:

  Name                         Contact            Subiects of Discoverable Information
                               Information
 Evelyn Rodriguez, Office      Contact through Evelyn Rodriguez is an advisor for
 of the Mayor ofthe City       Counsel for the neighborhood development and community
 of Chicago                    City of Chicago engagement and serves as a conduit to all
                                               communities and mana es artnershi s with
                                                 2
        Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 12 of 164




                                                 external stakeholders including those from the
                                                 civic, faith-based, cultural and business
                                                 communities. Appointed by the Mayor of
                                                 Chicago, she serves as the City's designee on
                                                 the Illinois Complete Count Commission. The
                                                 Commission is developing and will recommend
                                                 a 2020 Census outreach strategy and will be
                                                 chaired by the IL Secretary of State. The
                                                 witness has knowledge of Chicago's
                                                 involvement and efforts in census outreach,
                                                 which seeks to combat the undercount
                                                 projected for the 2020 Census.

    Bryan Esenberg, Deputy     Contact through The witness has knowledge on issues related to
    Commissioner ofthe         Counsel for the how the City of Chicago's grant funding and
    Multi-Family Finance and   City of Chicago tax credits are affected by the decennial Census
    Housing Preservation                       count.
    Division of the Chicago
    Department of Planning
    and Development

Dr. Julie Morita,              Contact through The witness has knowledge about how
Commissioner ofthe             Counsel for the inaccurate figures from the 2020 Census will
Chicago Department of          City of Chicago harm the ability of the Chicago Department of
Public Health                                  Public Health to serve local communities and
                                               to identify and treat communities with the
                                               greatest need, particularly in the area of disease
                                               prevention and control. The witness also has
                                               knowledge about how the City of Chicago's
                                               grant funding, particularly the Immunization
                                               Program, will be affected by the decennial
                                               Census count.

Jackie Tiema, Director of      Contact through This witness has knowledge about the Chicago
Grants Management for          Counsel for the Department of Family &Support Services
the Chicago Department         City of Chicago ("DFSS")'s federal grant application process.
of Family &Support
Services

John Young, Political          Contact through This witness has knowledge about local
Director for Common            Counsel for the funding and budgets.
Cause Illinois                 City of Chicago

Celina Villanueva, NADP        Contact through This witness has knowledge about impact of
  Youth Engagement             Counsel for the the citizenship question on community
&
Manager for the Illinois       City of Chicago members' willingness to participate in the
Coalition for Immigrant                        decennial Census.
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 13 of 164




and Refugee Rights

Lawrence Benito, CEO         Contact through This witness has knowledge about impact of




                        &
Executive Director ofthe     Counsel for the the citizenship question on community
Illinois Coalition for       City of Chicago members' willingness to participate in the
Immigrant and Refugee                        decennial Census.
Rights

Selma D'Souza,               Contact through This witness has knowledge about impact of
Executive Director ofthe     Counsel for the the citizenship question on community
Indo American Center         City of Chicago members' willingness to participate in the
                                             decennial Census and local funding and
                                             budgets.

Judith Gethner, Executive    Contact through This witness has knowledge about local
Director of Illinois         Counsel for the funding and budgets.
Partners for Human           City of Chicago
Services

Jeff Raines,                 Contact through This witness has knowledge regarding the
Communications and           Counsel for the impact ofthe decennial Census population
Engagement Director for      City of Chicago count on the state redistricting process.
Change Illinois

Jesus Garcia, Cook           Contact through This witness has knowledge about the impact
County Commissioner          Counsel for the of the citizenship question, local funding and
                             City of Chicago budgets, as well as the state redistricting
                                             process.

Anita Banerji, Director of   Contact through   This witness has been leading, facilitating and
the Democracy Initiative     Counsel for the   making collaborative efforts with Illinois
for Forefront                City of Chicago   advocates and grant-makers across the state for
                                               a fair and accurate Census in 2020, and has
                                               knowledge about the same.
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 14 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       Plaintiff City of Chicago expressly reserves its right to supplement these initial

disclosures by later identifying documents and electronically stored information in Plaintiff City

of Chicago's possession, custody, or control that may be used by Plaintiff City of Chicago to

support its claims.

III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures —Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures —Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) —Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.

DATED this 18th day of July, 2018.


                                            Edward N. Siskel
                                            CORPORATION COUNSEL
                                            CITY OF CHICAGO

                                             /s/            }1,~    ~J.t~
                                            Christie L. Starzec
                                            Assistant Corporation Counsel
                                            City of Chicago Department of Law
                                            30 North LaSalle Street, Suite 1230
                                            Chicago, Illinois 60602
                                            (312)744-7864
                                            Christie.Starzec@cityofchicago.org




                                                  5
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 15 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 16 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 17 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 18 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 19 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 20 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 21 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 22 of 164
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 23 of 164



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the City of Columbus, by its

attorney, Zachary M. Klein of the City Attorney’s Office of Columbus, makes the following

Initial Disclosures.
                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the City

of Columbus. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff City of Columbus reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff City of Columbus hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff City of




                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 24 of 164



Columbus makes no representations or concessions regarding the relevancy or appropriateness of

any particular documents or types of documents.

       4.      Plaintiff City of Columbus’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Columbus incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Columbus’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Columbus reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of Columbus is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of Columbus waive the right to object to Defendants’

discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and all

applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Columbus may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Columbus expressly reserves the right to supplement this disclosure:

  Name                              Subjects of Discoverable Information

 Anita Clark, fiscal manager in     This witness has knowledge of how census driven funds are
 the Columbus Department of         distributed to various City organizations and how such
 Health                             decisions are made. Witness also has information about how
                                    much money was expended by each City organization.


                                                  2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 25 of 164



 Carolyn Thurman, Grants           This witness has information regarding the grant formulas
 management coordinator,           that are used to calculate how much funding the City of
 department of finance and         Columbus will receive based on census data.
 management for the City of
 Columbus

 Inna Kinney, CEO of               This witness has knowledge of the impact census driven
 Economic Community                funds have on the City of Columbus. Witness can also speak
 Development Institute             on the hardship the city will face if such funds are not
                                   representative of our population.

 Mohamud Jama, Director of         This witness also has information regarding how an
 the New American Political        additional citizenship question will affect Somali turnout in
 Action Committee                  the census and how a decrease in census-driven funds will
                                   affect this community.

 Ramona Reyes, Director of         This witness has information regarding how adding a
 Our Lady of Guadalope Center      citizenship question to the census will affect Latino turnout.
                                   Witness also has information regarding how a decrease in
                                   census-driven funds will affect the Latino population in
                                   Columbus.

 Roger Cloern, fiscal division at This witness has information regarding the grant formulas
 the Columbus Department of       that are used to calculate how much funding the City of
 Health                           Columbus will receive based on census data.

 Steve Fireman, GC of              This witness has knowledge of the impact census driven
 Economic Community                funds have on the City of Columbus. Witness can also speak
 Development Institute             on the hardship the city will face if such funds are not
                                   representative of our population.


       Each of the above listed witnesses can be contacted through counsel at the Columbus

City Attorney’s office. Contact information for counsel is:

               Alexandra Pickerill or Richard Coglianese
               77 North Front Street
               Columbus, Ohio 43215
               (614)645-6945 (phone)
               (614)645-0818 (phone)
               (614)645-6949 (fax)
               anpickerill@columbus.gov
               rncoglianese@columbus.gov




                                                3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 26 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of Columbus’s possession, custody, or control that may be used by Plaintiff City of

Columbus to support its claims are described as follows. Plaintiff City of Columbus expressly

reserves its right to supplement this disclosure:

Document Description                                       Document Location
2015 Comprehensive Annual Financial Report                 This document is at a central
                                                           repository administered by the New
                                                           York Attorney General’s Office
Details how much money was received in federal funds
and where those funds were allocated in fiscal year
2015.
2016 Comprehensive Annual Financial Report                 This document is at a central
                                                           repository administered by the New
                                                           York Attorney General’s Office
Details how much money was received in federal funds
and where those funds were allocated in fiscal year
2016.
2017 Comprehensive Annual Financial Report                 This document is at a central
                                                           repository administered by the New
                                                           York Attorney General’s Office
Details how much money was received in federal funds
and where those funds were allocated in fiscal year
2017.
Assistance Data Catalog of Federal Domestic                This document is at a central
Assistance                                                 repository administered by the New
                                                           York Attorney General’s Office
2017 Schedule of Expenditure and Federal Awards            This document is at a central
                                                           repository administered by the New
                                                           York Attorney General’s Office
2017 Schedule of Expenditure and Federal Awards with       This document is at a central
hand-written department allocations.                       repository administered by the New
                                                           York Attorney General’s Office

Details which departments within the City are given

                                                    4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 27 of 164



federal funds based on the census data.
Census Driven Federal Funds_Columbus                 This document is at a central
                                                     repository administered by the New
                                                     York Attorney General’s Office
This excel spreadsheet shows where census-driven
funds have been allocated in the City of Columbus.




                                              5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 28 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 12th day of July, 2018.




                                            Zach Klein
                                            City Attorney of the City of Ohio

                                             /s/ Zach Klein
                                            Zach Klein
                                            Columbus City Attorney
                                            77 North Front Street
                                            Columbus Ohio, 43215
                                            (614)645-7385
                                            zmklein@columbus.gov




                                               6
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 29 of 164



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                       18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Connecticut ("Connecticut”), by

its attorney, Mark F. Kohler, Assistant Attorney General, of the Connecticut Office of the

Attorney General, makes the following Initial Disclosures.


                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to Plaintiff

Connecticut. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff Connecticut reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.        Plaintiff Connecticut hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff Connecticut makes no



                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 30 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff   Connecticut’s    identification     of   individuals   pursuant   to   Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff Connecticut incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff Connecticut’s identification or production of documents pursuant to Rule

26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control. Plaintiff

Connecticut reserves the right to use all documents produced by any party or non-party to this

action. With these Initial Disclosures, Plaintiff Connecticut is not identifying documents

protected from disclosure by the attorney-client, work product or other applicable privileges. Nor

does Plaintiff Connecticut waive the right to object to Defendants’ discovery requests on any

basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.




                                                  2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 31 of 164



                               INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State

of Connecticut may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Connecticut expressly reserves the right to supplement this disclosure:

  Name                         Contact Information               Subjects of Discoverable
                                                                 Information

 Paul Potamianos,              c/o Mark F. Kohler                The witness has knowledge of
 Executive Budget Director,    Assistant Attorney General        the impact of decennial census
 State of Connecticut Office   Connecticut Office of the         population counts on state/local
 of Policy & Management        Attorney General                  funding and budgets.
                               55 Elm St., P.O. Box 120
                               Hartford, CT 06141-0120
                               860-808-5020
                               Mark.Kohler@ct.gov




II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       Plaintiff Connecticut does not have any documents or electronically stored information to

disclose at this time. Plaintiff Connecticut expressly reserves its right to supplement this

disclosure.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:




                                                  3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 32 of 164



       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 19th day of July, 2018.




                                            GEORGE JEPSEN
                                            Attorney General of the State of Connecticut

                                             /s/ Mark F. Kohler
                                            Mark F. Kohler
                                            Assistant Attorney General
                                            Connecticut Office of the Attorney General
                                            55 Elm St., P.O. Box 120
                                            Hartford, CT 06141-0120
                                            860-808-5020
                                            Mark.Kohler@ct.gov




                                               4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 33 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.



            PLAINTIFF DISTRICT OF COLUMBIA’S INITIAL DISCLOSURES

       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the District of Columbia, by its attorneys,

makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the

District of Columbia. They are made without prejudice to producing information, documents, or

data that are (a) subsequently discovered or determined to be relevant for any purpose, or (b)

produced as a result of ongoing investigations, or (c) subsequently determined to have been

omitted from these disclosures during discovery or at trial.

       2.      Plaintiff District of Columbia reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff District of Columbia hereby expressly reserves all objections to the use of

these Initial Disclosures or any of the information and documents referenced herein in this case.

By referring to documents in the Initial Disclosures, Plaintiff District of Columbia makes no


                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 34 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

document or types of documents.

       4.      Plaintiff District of Columbia’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiffs from obtaining discovery of individuals not

presently identified. Plaintiff District of Columbia incorporates all individuals identified by all

other parties in these Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff District of Columbia’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff District of Columbia reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff District of Columbia is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff District of Columbia waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth,

and all applicable privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff District

of Columbia may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff District of Columbia expressly reserves the right to supplement this disclosure:

   Name                          Contact                Subjects of Discoverable Information
                                 Information

  Fitzroy Lee, PhD               Office of the          Witness has knowledge of the impact of
  Deputy CFO and Chief           Attorney General       decennial census population counts on
  Economist                      for the District of    District of Columbia funding and budgets.
                                 Columbia, 441 4th

                                                  2
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 35 of 164



                             Street, N.W., Suite
                             630 South,
                             Washington, DC
                             20001

Sam Zimbabwe                 Office of the         Witness has knowledge of the impact of
Chief Project Delivery       Attorney General      decennial census population counts on
Officer                      for the District of   highway planning and construction and
Office of the Director       Columbia, 441 4th     other funding for the District.
District Department of       Street, N.W., Suite
Transportation               630 South,
                             Washington, DC
                             20001

Elisabeth Morse, Division    Office of the         Witness has knowledge of the impact of
of Systems and Supports      Attorney General      decennial census population counts on
(K-12)                       for the District of   education and other funding for the
D.C. Office of the State     Columbia, 441 4th     District.
Superintendent of            Street, N.W., Suite
Education                    630 South,
                             Washington, DC
                             20001

Elizabeth Groginsky,         Office of the         Witness has knowledge of the impact of
Division of Early Learning   Attorney General      decennial census population counts on
D.C. Office of the State     for the District of   education and other funding for the
Superintendent of            Columbia, 441 4th     District.
Education                    Street, N.W., Suite
                             630 South,
                             Washington, DC
                             20001

Gretchen Brumley,            Office of the         Witness has knowledge of the impact of
Division of Student          Attorney General      decennial census population counts on
Transportation               for the District of   education and other funding for the
D.C. Office of the State     Columbia, 441 4th     District.
Superintendent of            Street, N.W., Suite
Education                    630 South,
                             Washington, DC
                             20001

Corporate designee(s) of     Office of the         Witness has knowledge of the impact of
the D.C. Department of       Attorney General      decennial census population counts on
Human Services               for the District of   Supplemental Nutrition Assistance
                             Columbia, 441 4th     Program, Foster Care, WIC, and other
                             Street, N.W., Suite   funding for the District.
                             630 South,


                                            3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 36 of 164



                                Washington, DC
                                20001

  Joy Phillips, PhD             Office of the         Witness has information regarding the
  Associate Director, D.C.      Attorney General      District of Columbia’s use of census
  State Data Center             for the District of   information, its previous and ongoing
  D.C. Office of Planning       Columbia, 441 4th     efforts to improve its residents’ responses
                                Street, N.W., Suite   to the census and the District’s Complete
                                630 South,            Count Committee, the presence of hard-
                                Washington, DC        to-count populations in the District of
                                20001                 Columbia, and areas particularly
                                                      vulnerable to undercounting.

  Corporate designee(s) of      Office of the         The witness has information regarding the
  the Executive Office of the   Attorney General      District of Columbia’s Complete Count
  Mayor                         for the District of   Committee and its efforts to mitigate the
                                Columbia, 441 4th     impact of the citizenship question on non-
                                Street, N.W., Suite   response rates. Witness has knowledge
                                630 South,            concerning outreach efforts conducted by
                                Washington, DC        the Census Bureau.
                                20001


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff District of Columbia’s possession, custody, or control that may be used to support its

claims are described as follows. Plaintiff District of Columbia expressly reserves its right to

supplement this disclosure:

 Document Description                                       Document Location
 Demographic reports concerning hard-to-count               These documents are being
 populations                                                prepared by the D.C. Office of
                                                            Planning, and when in final form
                                                            they will be provided to the New
                                                            York Attorney General’s Office to
                                                            be kept in a Central Repository.
 Proposals and plans to mitigate non-response.              These documents are being
                                                            prepared by the D.C. Complete
                                                            Count Committee, and when in
                                                            final form they will be provided to
                                                            the New York Attorney General’s

                                                  4
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 37 of 164



                                                    Office to be kept in a Central
                                                    Repository.
Budget analyses of the impact of undercount.        These documents are being
                                                    prepared by the D.C. Office of the
                                                    Chief Financial Officer, and when
                                                    in final form they will be provided
                                                    to the New York Attorney
                                                    General’s Office to be kept in a
                                                    Central Repository.
D.C. Code § 1-1101.01                               This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
Report on Bill 19-219 the “Ward Redistricting       This document is at a central
Amendment Act of 2011”                              repository administered by the New
                                                    York Attorney General’s Office.
THE 2010 CENSUS: HOW COMPLETE COUNT                 This document is at a central
COMMITTEES, LOCAL GOVERNMENTS,                      repository administered by the New
PHILANTHROPIC ORGANIZATIONS, NOT-FOR-               York Attorney General’s Office.
PROFITS AND THE BUSINESS COMMUNITY CAN
CONTRIBUTE TO AN ACCURATE CENSUS,
HEARING BEFORE THE SUBCOMMITTEE ON
INFORMATION POLICY, CENSUS, AND
NATIONAL ARCHIVES OF THE COMMITTEE ON
OVERSIGHT AND GOVERNMENT REFORM
HOUSE OF REPRESENTATIVES (Dec. 2, 2009)
Subcommittee Report on Bill 14-137, the “Ward       This document is at a central
Redistricting Amendment Act of 2001”                repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 1-1041.02                               This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 1-309.03                                This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.
D.C. Code § 2-1010                                  This document is at a central
                                                    repository administered by the New
                                                    York Attorney General’s Office.



                                                5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 38 of 164



 D.C. Code § 6-1502                                           This document is at a central
                                                              repository administered by the New
                                                              York Attorney General’s Office.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff District of Columbia will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal

Rules of Civil Procedure.



DATED this 19th day of July, 2018.




                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              ROBYN R. BENDER*
                                              Deputy Attorney General,
                                              Public Advocacy Division

                                              By: /s/ Valerie M. Nannery

                                              Valerie M. Nannery, Assistant Attorney General
                                              (admitted pro hac vice)
                                              Public Advocacy Division
                                              441 4th Street, NW
                                              Suite 650 North
                                              Washington, DC 20001
                                              valerie.nannery@dc.gov
                                              Tel. (202) 442-9596
                                              Fax (202) 730-1465


                                                 6
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 39 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              V.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a) (1), Plaintiff the People of the State of Delaware, by its

attorney, David J. Lyons, Deputy Attorney General, (DE BAR ID 2341) of the State of Delaware,

Department of Justice, makes the following Initial Disclosures.


                                       INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of Delaware. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff Delaware reserves the right at any time to revise and/or supplement these

Initial Disclosures.

       3.      Plaintiff Delaware hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff Delaware makes no



                                                1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 40 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff Delaware’s identification of individuals pursuant to Rule 26(a) (1) (A) (i)

is not intended to preclude Plaintiff from obtaining discovery of individuals not presently

identified. Plaintiff Delaware incorporates all individuals identified by all other parties in

Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the testimony of,

all such individuals in support of its claims.

       5.      Plaintiff Delaware’s identification or production of documents pursuant to Rule

26(a) (1) (A) (ii) is limited to those documents within its possession, custody or control. Plaintiff

Delaware reserves the right to use all documents produced by any party or non-party to this action.

With these Initial Disclosures, Plaintiff Delaware is not identifying documents protected from

disclosure by the attorney-client, work product or other applicable privileges. Nor does Plaintiff

Delaware waive the right to object to Defendants’ discovery requests on any basis, including, but

not limited to, relevancy, over-breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

Delaware may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Delaware expressly reserves the right to supplement this disclosure:

   Name                  Contact Information         Subjects of Discoverable Information

  Stephen G. Bayer,      David J. Lyons,         The witness has knowledge of documented research
  Delaware Office of     David.lyons@state.de.us concerning estimates of the number of
  Management and         (302) 577-8413          undocumented immigrants in Delaware as of 2014,
  Budget                                         the prevalence of hard to count populations in
                                                 Delaware’s three counties: New Castle, Kent, and



                                                 2
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 41 of 164



                                             Sussex, as well as the number of people living in
                                             hard to count communities.
Stephen G. Bayer,    David J. Lyons,         The witness has knowledge of documented research
Delaware Office of   David.lyons@state.de.us concerning per capita benefits of $2214 in federal
Management and       (302) 577-8413          funding based on 16 large federal assistance
Budget                                       programs that distribute funds based on Decennial
                                             Census derived statistics.

Steven E.            David J. Lyons,         The witness has knowledge of documents and/or
Yeatman,             David.lyons@state.de.us information that address the following programs in
Deputy Secretary     (302) 577-8413          Delaware, which use Census information for the
Department of                                formula for funds entitlement:
Services for                                 1. Title 1 part D, Neglected and Delinquent
Children, Youth                              Children This program provides formula grants to
and Their Families                           SEAs for supplementary education services to help
                                             provide education continuity for children and
                                             youths in state-run institutions for juveniles and in
                                             adult correctional institutions

                                                2.Individuals with Disabilities Education Act
                                                (IDEA) Part B, Section 611 (Supports ages 3 – 21)

                                                3.IDEA Part B, Section 619 (Supports ages 3-5)

                                             4.Stephanie Tubbs Jones Child Welfare
                                             Services: Title IV-B, Subpart 1 of the Social
                                             Security Act - Under the Stephanie Tubbs Jones
                                             Child Welfare Services (CWS) program, states may
                                             provide a broad range of services designed to
                                             support, preserve, and/or reunite children and their
                                             families. States are required to use funding received
                                             under the Promoting Safe and Stable Families
                                             Program (PSSF)
Stephen G. Bayer,    David J. Lyons,         The witness has knowledge of documented census
Delaware Office of   David.lyons@state.de.us statistics concerning Delaware’s percentage of
Management and       (302) 577-8413          initial self-response, as well as the costly follow
Budget                                       required to obtain an accurate count.


Stephen G. Bayer,    David J. Lyons,          The witness has knowledge of Delaware statutes
Delaware Office of   David.lyons@state.de.us concerning the necessity of accurate census data in
Management and       (302) 577-8413          state voter redistricting. At the federal level,
Budget                                       Delaware’s current population only allows for one
                                             representative to the U.S. House of Representatives.




                                            3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 42 of 164



  Stephen G. Bayer,      David J. Lyons,         The witness has knowledge of Delaware’s
  Delaware Office of     David.lyons@state.de.us expending additional resources to mitigate any
  Management and         (302) 577-8413          harm caused by an inaccurate census count to the
  Budget                                         extent Delaware will be convening a “State
                                                 Complete Count Commission” pursuant to a
                                                 pending Executive Order of Delaware Governor
                                                 John Carney.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Delaware’s possession, custody, or control that may be used by Plaintiff State of

Delaware to support its claims are described as follows. Plaintiff State of Delaware expressly

reserves its right to supplement this disclosure:

 Document Description                                   Documents Location
 Prevalence of Hard to Count Populations.               http://www.censushardtocountmaps2020.us/ -
 Immigrants in Delaware. The American                   U.S. Census Bureau American Community
 Immigration Council. 331 G St. NW, Suite 200,          Survey , 2012-2016
 Washington, D.C. 20005 ( a nonpartisan
 nonprofit organization ) ; 2010 Census Coverage        These documents are located at a central
 Measurement;                                           repository administered by the New York
                                                        Attorney General’s Office.

 Losses in Federal Funding Due To An Inaccurate         This document is located at a central repository
 Census Count. Source: “Counting for Dollars”.          administered by the New York Attorney
 The George Washington Institute for Public             General’s Office.
 Policy, The George Washington University,
 Washington, DC

 Populations at Risk of Being Undercounted -            http://www.censushardtocountmaps2020.us/
 U.S. Census Tract examples based on latest
                                                        These documents are located at a central
 Census estimates -2012-2016 - depicting Census
                                                        repository administered by the New York
 Self Response and Hardest to Count (HTC) 2020
                                                        Attorney General’s Office.
 Tracts in the Nation. The Leadership Conference
 Education Fund citing: U.S. Census Bureau,
 2011-2015 American Community Survey
 Estimates; Funders’ Committee for Civic
 Participation; “Census 2020, “What’s At Stake
 for Delaware Funders”, Keely Monroe, Funders’
 Committee for Civic Participation;


                                                    4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 43 of 164



 Necessity of Accurate Census Data in                This document is located at a central repository
 Redistricting. Source: Delaware Code, Title 29,     administered by the New York Attorney
 Chapter 8                                           General’s Office.

 Expending Additional Resources to Mitigate          Upon receipt, this document will be placed at a
 Harm. Source: Pending Issuance and Receipt          central repository located at and administered by
 of Order: State Complete Count Commission           the New York Attorney General’s Office.
 via an Executive Order of Delaware Governor
 John Carney.




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a) (2) on the

schedule directed by the Court and as required by Rule 26(a) (2)(D) of the Federal Rules of Civil

Procedure.



DATED this 19th day of July, 2018.




                                            DAVID J. LYONS,
                                            Deputy Attorney General of the State of Delaware

                                             /s/ David J. Lyons
                                            David J. Lyons
                                            Deputy Attorney General
                                            Delaware Department of Justice
                                            Wilmington, DE 19801
                                            303-577-8413
                                            David.Lyons@state.de.us


                                                5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 44 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the County of El Paso, Texas,

by its attorney, Ian R. Kaplan, Assistant County Attorney of the El Paso County Attorney’s Office,

makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to Ian R.

Kaplan. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.



       2.      Plaintiff, El Paso County Texas, reserves the right at any time to revise and/or

supplement these Initial Disclosures.




                                                1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 45 of 164



       3.      Plaintiff, El Paso County Texas, hereby expressly reserves all objections to the use

for any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff El Paso County

Texas, makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.



       4.      Plaintiff El Paso County Texas, identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff El Paso County Texas, incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.



       5.      Plaintiff El Paso County Texas, identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff El Paso County Texas, reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff El Paso County Texas, is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff, El Paso County Texas, waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth,

and all applicable privileges.




                                                  2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 46 of 164



                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff El Paso

County Texas, may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff El Paso County Texas, expressly reserves the right to supplement this disclosure:

   Name                      Contact Information                   Subjects of Discoverable
                                                                   Information

  El Paso County Judge       El Paso County Attorney’s Office      The witness has knowledge of
  Ruben J. Vogt/El Paso,     500 E. San Antonio, Ste. 503          the workings of El Paso
  Texas                      El Paso, Texas 79901                  County Government.
                             Telephone: 915.546.2050
  County Chief               El Paso County Attorney’s Office      The witness has knowledge of
  Administrator Betsy C.     500 E. San Antonio, Ste. 503          the workings of El Paso
  Keller/El Paso, Texas      El Paso, Texas 79901                  County Government and
                             Telephone: 915.546.2050               Budget.

  County Budget and          El Paso County Attorney’s Office      The witness has knowledge of
  Fiscal Policy              500 E. San Antonio, Ste. 503          the workings of County
  Department Wallace         El Paso, Texas 79901                  Budget.
  Hardgrove/El Paso,         Telephone: 915.546.2050
  Texas


Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:
       Plaintiff El Paso County has nothing to disclose at this time but expressly reserves its right

to supplement should any documents be found.


II. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

III. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

IV. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:




                                                 3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 47 of 164



       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this the 19th day of July, 2018.




                                            JO ANN BERNAL
                                            El Paso County Attorney
                                            500 E. San Antonio, Ste. 503
                                            El Paso, Texas 79901

                                            /s/ Ian R. Kaplan
                                            IAN R. KAPLAN
                                            Assistant County Attorney
                                            El Paso County Attorney’s Office
                                            500 E. San Antonio, Ste. 503
                                            El Paso, Texas 79901
                                            Telephone: 915.546.2050
                                            Facsimile: 915.546.2133
                                            Ian.Kaplan@epcounty.com

                                            New York Bar No. 3976529
                                            Texas Bar No. 24043747




                                               4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 48 of 164



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                             Plaintiffs,

              v.                                        18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                             Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of Illinois (the “State

of Illinois”), by its attorney, Lisa Madigan, Attorney General of the State of Illinois, makes the

following Initial Disclosures.


                                           INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of Illinois. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, (b) produced as a result of ongoing investigations, or (c) subsequently determined to have

been omitted from these disclosures.

       2.      Plaintiff State of Illinois reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff State of Illinois hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff State of Illinois makes no



                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 49 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of Illinois’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Illinois incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Illinois’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody, or control.

Plaintiff State of Illinois reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of Illinois is not identifying

documents protected from disclosure by the attorney-client, work product, or other applicable

privileges. Nor does Plaintiff State of Illinois waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) Disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

Illinois may use to support Plaintiff’s claims as detailed in the First Amended Complaint. Plaintiff

State of Illinois expressly reserves the right to supplement this disclosure:




                                                  2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 50 of 164



   Name                    Contact Information            Subjects of Discoverable Information

  Erin Aleman,             Office of the Illinois         The witness has knowledge of the impact of
  Director of Planning     Attorney General               decennial census population counts on state
  and Programming,         Matthew J. Martin              transportation funding and budgets.
  Illinois Department of   mmartin@atg.state.il.us
  Transportation           (312) 814-8735


  Annie Brooks,            Office of the Illinois         The witness has knowledge of the impact of
  Federal Liaison and      Attorney General               decennial census population counts on state
  Director of Title        Matthew J. Martin              education funding and budgets.
  Grants, Illinois State   mmartin@atg.state.il.us
  Board of Education       (312) 814-8735


  Celina Villanueva,       Office of the Illinois         The witness has knowledge of the impact of
  NADP and Youth           Attorney General               the citizenship question on community
  Engagement Manager,      Matthew J. Martin              members’ willingness to participate in the
  Illinois Coalition for   mmartin@atg.state.il.us        decennial census process. The witness has
  Immigrant and Refugee    (312) 814-8735                 knowledge of the heightened fears
  Rights                                                  surrounding the 2020 decennial census.




II. Fed R. Civ. P. 26(a)(1)(A)(ii) Disclosures:

        The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Illinois’s possession, custody, or control that may be used by Plaintiff State of

Illinois to support its claims are described as follows. Plaintiff State of Illinois expressly reserves

its right to supplement this disclosure:

 Document Description                                         Document Location
 U.S. Unauthorized Immigration Population Estimates, PEW      This document is at a central repository
 RESEARCH CTR. (Nov. 3, 2016)                                 administered by the New York Attorney
                                                              General’s Office.

 Census 2020: Hard-to-Count Communities in Illinois,          This document is at a central repository
 CUNY MAPPING SERVICE                                         administered by the New York Attorney
                                                              General’s Office.

 Quick Facts: Illinois 2018, U.S. CENSUS BUREAU               This document is at a central repository
                                                              administered by the New York Attorney
                                                              General’s Office.



                                                  3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 51 of 164



 Grants to Local Educational Agencies, U.S. DEP’T OF        This document is at a central repository
 EDUC. (July 3, 2018)                                       administered by the New York Attorney
                                                            General’s Office.

 GW INSTITUTE OF PUBLIC POLICY, COUNTING FOR                This document is at a central repository
 DOLLARS 2020: THE ROLE OF THE DECENNIAL CENSUS IN          administered by the New York Attorney
 THE GEOGRAPHIC DISTRIBUTION OF FEDERAL FUNDS               General’s Office.
 (2018)

 GW INSTITUTE OF PUBLIC POLICY: COUNTING FOR                This document is at a central repository
 DOLLARS 2020 #16: CHILD CARE AND DEVELOPMENT               administered by the New York Attorney
 FUND—ENTITLEMENT (2017)                                    General’s Office.

 Immigrants in Illinois, AM. IMMIGRATION COUNCIL (Oct. 4,   This document is at a central repository
 2017)                                                      administered by the New York Attorney
                                                            General’s Office.

 Notice: Revised Apportionment of Federal-Aid Highway       This document is at a central repository
 Program Funds for Fiscal Year (FY) 2017, FED. HIGHWAY      administered by the New York Attorney
 ADMIN. (Dec. 21, 2016)                                     General’s Office.

 Table 3: FY 2017 Section 5307 and 5340 Urbanized Area      This document is at a central repository
 Formula Appropriations (Full Year), FED. TRANSIT ADMIN.    administered by the New York Attorney
                                                            General’s Office.

 20 Ill. Comp. Stat. 5100/15                                This document is at a central repository
                                                            administered by the New York Attorney
                                                            General’s Office.




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.




                                                 4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 52 of 164



DATED this 16th day of July, 2018.




                                     LISA MADIGAN
                                     Attorney General of the State of Illinois

                                      /s/ Matthew J. Martin
                                     Matthew J. Martin
                                     Public Interest Counsel
                                     Office of the Illinois Attorney General
                                     100 West Randolph Street, 11th Floor
                                     Chicago, Illinois 60601
                                     (312) 814-8735
                                     mmartin@atg.state.il.us




                                        5
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 53 of 164



                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



STATE OF NEW YORK,et al.,

                        Plaintiffs,

             V.                                      18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE,et al.,

                        Defendants.




        Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the Iowa(the "State of Iowa"),
by its attorney, Nathan Blake, Deputy Attorney General of the State of Iowa, makes the

following Initial Disclosures-


                                         INTRODUCTION


        1.        These Initial Disclosures are based upon information presently known to the State

of Iowa. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.


       2.         Plaintiff State of Iowa reserves the right at any time to revise and/or supplement

these Initial Disclosures.


       3.         Plaintiff State of Iowa hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff State of Iowa makes no
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 54 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of Iowa's identification of individuals pursuant to Rule

26(a)(l)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Iowa incorporates all individuals identified by all other

parties in Plaintiffs Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Iowa's identification or production of documents pursuant to

Rule 26(a)(l)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State ofIowa reserves the right to use all documents produced by any party or non-party

to this action. With these Initial Disclosures, Plaintiff State of Iowa is not identifying documents

protected from disclosure by the attorney-client, work product or other applicable privileges. Nor

does Plaintiff State of Iowa waive the right to object to Defendants' discovery requests on any

basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                INITIAL DISCLOSURES


I. Fed R,Civ. P. 26(a)(l)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State

of Iowa may use to support Plaintiffs claims as detailed in the First Amended Complaint.

Plaintiff State ofIowa expressly reserves the right to supplement this disclosure:

  Name                      Contact Information         Subiects ofDiscoverable Information

 Joel Lunde                 Nathan Blake                The witness has knowledge of the impact of
 Iowa Department of         Office ofthe Iowa           decennial census population counts on state
 Management                 Attomey General             funding and budgets.
                            1305 E. Walnut St.
                            Des Moines,lA 50314
                            515-281-4325
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 55 of 164



                           nathan.blake@ag.iowa.gov

 Gary Krob                 Nathan Blake                 Witness has information regarding the
 State Data Center         Office ofthe Iowa            presence of hard-to-count populations in
                           Attorney General             Iowa, and areas particularly vulnerable to
                           1305 E. Walnut St.           undercounting. Witness also has knowledge
                           Des Moines,lA 50314          concerning outreach efforts in Iowa.
                           515-281-4325
                           nathan.bIake@ag.iowa.gov

 Ed Cook                   Nathan Blake                 Witness has information regarding the impact
 Legislative Services      Office ofthe Iowa            ofthe decennial census population count on
 Agency                    Attomey General              the state redistricting process.
                           1305 E. Walnut St.
                           Des Moines,lA 50314
                           515-281-4325
                           nathan.blake@ag.iowa.gov




II. Fed R. Civ. P. 26(a)(l)(A)(H) disclosures:

       The documents and electronically stored information (collectively, "Documents") in

Plaintiff State of Iowa's possession, custody, or control that may be used by Plaintiff State of

Iowa to support its claims are described as follows. Plaintiff State ofIowa expressly reserves its

right to supplement this disclosure:

Document Descriution                                        Document Location ;

Plaintiff State ofIowa plans to utilize the documents       These documents are at a central
declared by other Plaintiffs in this litigation.            repository administered by the New
                                                            York Attomey General's Office.



III. Fed R. Civ. P. 26(a)(l)(A)(iii) disclosures - Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(l)(A)(iv) disclosures -Insurance Statements:

       Not applicable.

V. Fed. R. Civ.P. 26(a)(2)(A)- Expert Testimony:
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 56 of 164



       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.




DATED this^h day of July, 2018.



                                            THOMAS J. MILLER
                                            Attoriey Gei^ral of the Stat


                                            Nathan Blake
                                            Deputy Attorney General
                                            Office ofthe Attorney General ofIowa
                                            1305 E. Walnut St.
                                            DesMoines,lA 50314
                                            515-281-4325
                                            nathan.blake@ag.iowa.gov
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 57 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff State of Maryland, by its attorney, John

Grimm, Assistant Attorney General makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of Maryland. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff State of Maryland reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff State of Maryland hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff State of Maryland makes




                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 58 of 164



no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of Maryland’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Maryland incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Maryland’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State of Maryland reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of Maryland is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff State of Maryland waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

State of Maryland may use to support Plaintiff’s claims as detailed in the First Amended

Complaint. Plaintiff State of State of Maryland expressly reserves the right to supplement this

disclosure:




                                                  2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 59 of 164



   Name                      Contact Information          Subjects of Discoverable Information

  Marc Nicole                John R. Grimm                This individual has knowledge of the state
  Deputy Secretary,          Assistant Attorney General   budget including how a decrease in
  Maryland Department of     Maryland Office of the       federal aid could affect the State of
  Budget and Management      Attorney General             Maryland.
                             200 St. Paul Place
  Staff at the Maryland      Baltimore, MD 21202          The Maryland Department of Planning
  Department of Planning     410-576-6339                 provides guidance, analysis, outreach, and
                             410-576-6955 (fax)           support to ensure the state’s public assets
                             jgrimm@oag.state.md.us       are preserved and protected, and to
                                                          achieve the state’s goals for economic,
                                                          community, and environmental vitality.
                                                          Individuals within the Department of
                                                          Planning may have knowledge of
                                                          Maryland’s redistricting process, and
                                                          outreach efforts Maryland will undertake
                                                          with respect to the 2020 decennial census.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Maryland’s possession, custody, or control that may be used by Plaintiff State of

Maryland to support its claims are described as follows. Plaintiff State of Maryland expressly

reserves its right to supplement this disclosure:

 Document Description          Document Location
 Md. Dep’t of Legislative      This document is at a central repository administered by the New York
 Servs., Federal Funds         Attorney General’s Office and is publicly available at
 History (Jan. 2016)           http://mgaleg.maryland.gov/Pubs/BudgetFiscal/2016-Federal-
                               Funds-History.pdf
 Md. FY2018 to FY2020          This document is at a central repository administered by the New York
 Consolidated                  Attorney General’s Office and is publicly available at
 Transportation Program,       http://www.mdot.maryland.gov/newMDOT/Planning/
 2018 State Report on          CTP/CTP_18_23_Final/CTP_FY2018-2023.pdf
 Transportation
 Md, Proposed Operating        This document is at a central repository administered by the New York
 Budget, FY 2019               Attorney General’s Office and is publicly available at
                               http://www.dbm.maryland.gov/budget/Pages/operbudhome.aspx




                                                    3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 60 of 164



 United States Census           This document is at a central repository administered by the New York
 Bureau, Use of Census          Attorney General’s Office and is publicly available at
 Bureau Data in Federal         https://www2.census.gov/programs-surveys/decennial/2020/program-
 Funds Distribution (Sept.      management/working-papers/Uses-of-Census-Bureau-Data-in-Federal-
 2017)                          Funds-Distribution.pdf

 Maryland Senate Bill 855       This document is at a central repository administered by the New York
                                Attorney General’s Office and is publicly available at
                                http://mgaleg.maryland.gov/webmga/
                                frmMain.aspx?id=sb0855&stab=01&pid=billpage&tab=subject3&ys=
                                2018RS
 GW Institute of Public         This document is at a central repository administered by the New York
 Policy, Counting for Dollars   Attorney General’s Office and is publicly available at
 2020: The Role of the          https://gwipp.gwu.edu/counting-dollars-2020-role-decennial-census-
 Decennial Census in the        geographic-distribution-federal-funds
 Geographic Distribution of
 Federal Funds

 United States Census           This document is at a central repository administered by the New York
 Bureau, 2020 Census            Attorney General’s Office and is publicly available at
 Operational Plan               https://www.census.gov/programs-surveys/decennial-census/2020-
                                census/planning-management/planning-docs/operational-plan.html
 United States Census           This document is at a central repository administered by the New York
 Bureau, Press Release,         Attorney General’s Office and is publicly available at
 Census Bureau Releases the     https://www.census.gov/newsroom/press-releases/2018/roam-app.html
 Response Outreach Area
 Mapper Web Application
 (Feb. 7, 2018)


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.




                                                 4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 61 of 164



V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.

DATED this 23rd day of June, 2018.



                                                   BRIAN E. FROSH
                                                   Attorney General of Maryland

                                                           /s/ John R. Grimm
                                                   JOHN R. GRIMM
                                                   Assistant Attorney General
                                                   200 St. Paul Place, 20th Floor
                                                   Baltimore, Maryland 21202
                                                   410-576-6339 (tel.)
                                                   410-576-6955 (fax)
                                                   jgrimm@oag.state.md.us




                                               5
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 62 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the Commonwealth of Massachusetts, by its

attorney, Maura Healey, Attorney General of the Commonwealth of Massachusetts, makes the

following Initial Disclosures.


                                       INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the

Commonwealth of Massachusetts.         They are made without prejudice to producing during

discovery or at trial information, documents, or data that are (a) subsequently discovered or

determined to be relevant for any purpose, or (b) produced as a result of ongoing investigations,

or (c) subsequently determined to have been omitted from these disclosures.

       2.      Plaintiff the Commonwealth of Massachusetts reserves the right at any time to

revise and/or supplement these Initial Disclosures.

       3.      Plaintiff the Commonwealth of Massachusetts hereby expressly reserves all

objections to the use for any purpose of these Initial Disclosures or any of the information and

documents referenced herein in this case. By referring to documents in the Initial Disclosures,



                                                1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 63 of 164



Plaintiff the Commonwealth of Massachusetts makes no representations or concessions regarding

the relevancy or appropriateness of any particular documents or types of documents.

        4.      Plaintiff the Commonwealth of Massachusetts’s identification of individuals

pursuant to Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of

individuals not presently identified. Plaintiff the Commonwealth of Massachusetts incorporates all

individuals identified by all other parties in Plaintiff’s Initial Disclosures and reserves the right to

depose, and to rely upon the testimony of, all such individuals in support of its claims.

        5.      Plaintiff the Commonwealth of Massachusetts’s identification or production of

documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession,

custody or control. Plaintiff the Commonwealth of Massachusetts reserves the right to use all

documents produced by any party or non-party to this action. With these Initial Disclosures,

Plaintiff the Commonwealth of Massachusetts is not identifying documents protected from

disclosure by the attorney-client, work product or other applicable privileges. Nor does Plaintiff

the Commonwealth of Massachusetts waive the right to object to Defendants’ discovery requests

on any basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

        The below listed persons are likely to have discoverable information that Plaintiff the

Commonwealth of Massachusetts may use to support Plaintiff’s claims as detailed in the First

Amended Complaint. Plaintiff the Commonwealth of Massachusetts expressly reserves the right

to supplement this disclosure:




                                                   2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 64 of 164



  Name                         Contact Information                Subjects of Discoverable
                                                                  Information

  Michelle K. Tassinari,       Miranda M. Cover                   Witness has knowledge of:
  Director/Legal Counsel,      Ann E. Lynch
  Elections Division,          Assistant Attorneys General        -Complete Count activities within
  Office of the Secretary of   Massachusetts Attorney General’s   Massachusetts
  the Commonwealth of          Office,
  Massachusetts                One Ashburton Place, 18th Floor    -State-level grant making to
                               Boston, MA 02108                   community groups to fund
                               Tel. (617) 727-2200                outreach to hard-to-count
                               Fax (617) 727-5762                 populations and expand census
                               mercy.cover@state.ma.us            participation
                               ann.lynch@state.ma.us
  Massachusetts Immigrant      Miranda M. Cover                   Witness organization has
  and Refugee Advocacy         Ann E. Lynch                       knowledge of:
  Coalition (MIRA)             Assistant Attorneys General
                               Massachusetts Attorney General’s   -The impact of the citizenship
                               Office,                            question on community members’
                               One Ashburton Place, 18th Floor    willingness to participate in the
                               Boston, MA 02108                   decennial census process
                               Tel. (617) 727-2200
                               Fax (617) 727-5762                 -The heightened fears surrounding
                               mercy.cover@state.ma.us            the 2020 decennial census
                               ann.lynch@state.ma.us              -Outreach efforts conducted to
                                                                  encourage participation in the
                                                                  census and complete count
                                                                  activities

  Phillip Granberry, PhD       Miranda M. Cover                   Witness has knowledge of:
                               Ann E. Lynch
                               Assistant Attorneys General        -The presence of hard-to-count
                               Massachusetts Attorney General’s   populations in Massachusetts
                               Office,
                               One Ashburton Place, 18th Floor    -Areas particularly vulnerable to
                               Boston, MA 02108                   undercounting
                               Tel. (617) 727-2200                -Surveying hard-to-count
                               Fax (617) 727-5762                 populations in Massachusetts
                               mercy.cover@state.ma.us
                               ann.lynch@state.ma.us




II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       Plaintiff the Commonwealth of Massachusetts expressly reserves its right to supplement

this disclosure with documents or electronically stored information.


                                                     3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 65 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.


IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.


V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 19th day of July, 2018.




                             MAURA HEALEY
                             Attorney General for the Commonwealth of Massachusetts


                              By:    /s Jonathan Miller
                                     Jonathan Miller, Assistant Attorney General
                                     Miranda Cover, Assistant Attorney General
                                     Ann E. Lynch, Assistant Attorney General
                                     Public Protection & Advocacy Bureau
                                     Massachusetts Attorney General’s Office
                                     One Ashburton Place
                                     Boston, MA 02108
                                     Jonathan.Miller@state.ma.us
                                     Mercy.Cover@state.ma.us
                                     Ann.Lynch@state.ma.us
                                     Tel. (617) 727-2200
                                     Fax (617) 727-5762




                                               4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 66 of 164



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                        18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.



       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Minnesota makes the following

Initial Disclosures.

                                         INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the State

of Minnesota. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff State of Minnesota reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff State of Minnesota hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff State of

Minnesota makes no representations or concessions regarding the relevancy or appropriateness

of any particular documents or types of documents.


                                                  1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 67 of 164



       4.      Plaintiff State of Minnesota’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Minnesota incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon

the testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Minnesota’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State of Minnesota reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff State of Minnesota is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff State of Minnesota waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-

breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State

of Minnesota may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Minnesota expressly reserves the right to supplement this disclosure:




                                                  2
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 68 of 164



 Name                      Contact Information   Subjects of Discoverable Information

Susan Brower,              May be contacted      Witness has information regarding the
Minnesota State            through counsel for   presence of hard-to-count populations in
Demographer,               the State of          Minnesota, and areas particularly
Minnesota State            Minnesota.            vulnerable to undercounting. The witness
Demographic Center                               also has knowledge of the impact of
                                                 decennial census population counts on
                                                 state/local funding and budgets, the
                                                 impact of the citizenship question on
                                                 community members’ willingness to
                                                 participate in the decennial census
                                                 process, heightened fears surrounding the
                                                 2020 decennial census, Minnesota’s
                                                 efforts to mitigate the impact of the
                                                 citizenship question on non-response
                                                 rates, outreach efforts conducted by the
                                                 Census Bureau, and the impact of the
                                                 decennial census population count on the
                                                 state redistricting process.

Denise Anderson, Chief     May be contacted      The witness has knowledge of the impact
Financial Officer,         through counsel for   of decennial census population counts on
Minnesota Department       the State of          state/local funding and budgets.
of Education               Minnesota.

Daron Korte, Assistant     May be contacted      The witness has knowledge of the impact
Commissioner,              through counsel for   of decennial census population counts on
Minnesota Department       the State of          state/local funding and budgets.
of Education               Minnesota.

Leigh Schleicher,          May be contacted      The witness has knowledge of the impact
Federal Program            through counsel for   of decennial census population counts on
Division Director,         the State of          state/local funding and budgets.
Minnesota Department       Minnesota.
of Education

Nick Greene, Director of   May be contacted      The witness has knowledge of the impact
Property Tax Research,     through counsel for   of decennial census population counts on
Minnesota Department       the State of          state/local funding and budgets.
of Revenue                 Minnesota.




                                             3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 69 of 164




       Discovery is ongoing. Other individuals with relevant knowledge may be identified in

documents reference below or produced in discovery.

II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Minnesota’s possession, custody, or control that may be used by Plaintiff State

of Minnesota to support its claims are described as follows.          Plaintiff State of Minnesota

expressly reserves its right to supplement this disclosure:

Document Description                                          Document Location
Documents that support the allegations in the First           These documents are at a central
Amended Complaint.                                            repository administered by the New
                                                              York Attorney General’s Office.
Demographic reports regarding Minnesota, including its        Many of these documents are
hard-to-count populations                                     publicly available. These
                                                              documents are also either at the
                                                              U.S. Census Bureau, at a central
                                                              repository administered by the New
                                                              York Attorney General’s Office, or
                                                              both.
The State of Minnesota’s outreach plans for the 2020          These documents are at a central
census.                                                       repository administered by the New
                                                              York Attorney General’s Office.
Documents regarding the role of the decennial census in       Many of these documents are
the distribution of federal and state funds.                  publicly available. The U.S.
                                                              Census Bureau also has some
                                                              documents. Additional documents
                                                              would be in the possession of
                                                              federal governmental entities that
                                                              implement the affected program, at
                                                              a central repository administered by
                                                              the New York Attorney General’s
                                                              Office, or both.




                                                  4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 70 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 19th day of July, 2018.


                                              OFFICE OF THE ATTORNEY GENERAL
                                              State of Minnesota

                                              s/ Jacob Campion
                                              JACOB CAMPION
                                              Assistant Attorney General
                                              Atty. Reg. No. 0391274

                                              445 Minnesota Street, Suite 1100
                                              St. Paul, Minnesota 55101-2128
                                              (651) 757-1459 (Voice)
                                              (651) 282-5832 (Fax)
                                              jacob.campion@ag.state.mn.us

                                              ATTORNEY FOR STATE OF MINNESOTA




                                               5
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 71 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff County of Monterey, California (“Monterey

County”), by its attorney, William Litt, Deputy County Counsel, of the Office of the Monterey

County Counsel, makes the following Initial Disclosures.


INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to

Monterey County. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff Monterey County reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff Monterey County hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff Monterey
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 72 of 164



County makes no representations or concessions regarding the relevancy or appropriateness of

any particular documents or types of documents.

       4.      Plaintiff Monterey County’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff Monterey County incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff Monterey County’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff Monterey County reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff Monterey County is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff Monterey County waive the right to object to Defendants’

discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and all

applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff

Monterey County may use to support Plaintiff’s claims as detailed in the First Amended

Complaint. Plaintiff Monterey County expressly reserves the right to supplement this disclosure:

   Name               Contact Information               Subjects of Discoverable Information

  Dewayne             168 West Alisal Street, 3rd       The witness has knowledge of the impact
  Woods,              Floor, Salinas, CA 93901;         of decennial census population counts on
  Assistant           please contact through            Monterey County funding and budgets.
  County              counsel


                                                    2
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 73 of 164



Administrative
Officer, County
of Monterey,
Budget &
Analysis
Division,




Elliott            1000 South Main St., Ste.         The witness has knowledge of the
Robinson,          301, Salinas, CA 93901;           potential impact of depressed decennial
Director,          please contact through            census population counts on Monterey
Monterey           counsel                           County SNAP funding and on individuals
County                                               and families receiving aid under SNAP.
Department of
Social Services

Brent R.           Nossaman, LLP, 1666 K             The witness has knowledge of the sources
Heberlee;          Street, NW, Suite 500,            and amounts of federal funding dependent
federal lobbyist   Washington, DC 20006; 202-        on decennial census population counts
for Monterey       887-1423; fax: 202-466-           received by Monterey County and the
County;            3215;                             impact of decennial census population
                   bheberlee@nossaman.com            counts on Monterey County funding and
                                                     budgets.

Rosemary Y.        168 West Alisal Street, 3rd       The witness is a leader for the County’s
Soto,              Floor, Salinas, CA 93901;         Complete Count Committee as a partner
Management         please contact through            with the U.S. Census Bureau. She will be
Analyst III ,      counsel                           convening a group of Monterey County
CAO/Office of                                        departmental staff and community
Community                                            partners to develop a strategy for a full
Engagement and                                       communications and outreach plan to
Strategic                                            increase participation.
Advocacy

Juan P.            168 West Alisal Street, 3rd       The witness has knowledge of Monterey
Rodriguez,         Floor, Salinas, CA 93901;         County demographic information and the
Monterey           please contact through            potential impact that undercounting the
County Civil       counsel                           population will have on the services
Rights Officer                                       provided to the community, regardless of
                                                     immigration status. The witness is aware
                                                     of the anxiety and fear the potential use of
                                                     this question has on Monterey County


                                                 3
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 74 of 164



                                                residents and the negative effects – non-
                                                participation, among others – it will have.

Sabino F.         22 West Gabilan Street,       The witness has knowledge of the impact
Lopez, Center     Salinas, Ca 93901; 831-753-   of the citizenship question on community
For Community     2324 x 12; slopez@cca-        members’ willingness to participate in the
Advocacy,         viva.org                      decennial census process. The witness
Interim                                         has knowledge of the heightened fears
Executive                                       surrounding the 2020 decennial census.
Director                                        The witness has information regarding
                                                community groups’ efforts to mitigate the
                                                impact of the citizenship question on non-
                                                response rates. The witness has
                                                knowledge concerning outreach efforts
                                                conducted by the Census Bureau, and by
                                                community groups.

Cesar Lara,       831-444-5060;                 The witness has knowledge of the impact
Monterey Bay      director@mbclc.org            of the citizenship question on community
Central Labor                                   members’ willingness to participate in the
Council,                                        decennial census process. The witness
Executive                                       has knowledge of the heightened fears
Director                                        surrounding the 2020 decennial census.
                                                The witness has information regarding
                                                community groups’ efforts to mitigate the
                                                impact of the citizenship question on non-
                                                response rates. The witness has
                                                knowledge concerning outreach efforts
                                                conducted by the Census Bureau, and by
                                                community groups.

Andrea Manzo,     606 Williams Road, Salinas, The witness has knowledge of the impact
Building          CA 93905; 831-717-1384;     of the citizenship question on community
Healthy           andreabhc@actioncouncil.org members’ willingness to participate in the
Communities -                                 decennial census process. The witness
East Salinas,                                 has knowledge of the heightened fears
Regional Equity                               surrounding the 2020 decennial census.
Director                                      The witness has information regarding
                                              community groups’ efforts to mitigate the
                                              impact of the citizenship question on non-
                                              response rates. The witness has
                                              knowledge concerning outreach efforts
                                              conducted by the Census Bureau, and by
                                              community groups.

Larry Imwalle,    295 Main Street, Suite 300    The witness has knowledge of the impact
Action Council,                                 of the citizenship question on community

                                           4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 75 of 164



  Executive           Salinas, CA 93901; 831-783- members’ willingness to participate in the
  Director            1244;                       decennial census process. The witness
                      larry@actioncouncil.org     has knowledge of the heightened fears
                                                  surrounding the 2020 decennial census.
                                                  The witness has information regarding
                                                  community groups’ efforts to mitigate the
                                                  impact of the citizenship question on non-
                                                  response rates. The witness has
                                                  knowledge concerning outreach efforts
                                                  conducted by the Census Bureau, and by
                                                  community groups.

II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff Monterey County’s possession, custody, or control that may be used by Plaintiff

Monterey County to support its claims are described as follows. Plaintiff Monterey County

expressly reserves its right to supplement this disclosure:

 Document Description                                         Document Location
 County of Monterey Schedule of Expenditures of               Monterey County Counsel and
 Federal Awards for the Year Ended June 30, 2016              State of New York Attorney
                                                              General’s Office
 County of Montey Schedule of Expenditures of Federal         Monterey County Counsel and
 Awards for the Year Ended June 30, 2017                      State of New York Attorney
                                                              General’s Office
 Uses of census Bureau Data in Federal Funds                  Monterey County Counsel and
 Distribution: A New Design for the 21st Century;             State of New York Attorney
 version 1.0; issued September 2017 by U.S. Census            General’s Office
 Bureau; prepared by Marisa Hotchkiss, Jessica Phelan.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.



                                                  5
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 76 of 164



V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 17th day of July, 2018.


                                                              /s/
                                                  Charles J. McKee
                                                  County Counsel
                                                  William M. Litt
                                                  Deputy County Counsel
                                                  Office of the County Counsel
                                                  County of Monterey
                                                  168 West Alisal St., 3rd Fl.
                                                  Salinas, CA 93901
                                                  McKeeCJ@co.monterey.ca.us
                                                  LittWM@co.monterey.ca.us
                                                  Tel. (831) 755-5045
                                                  Fax (831) 755-5283




                                                 6
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 77 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

               v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), the State of North Carolina, by its attorney, Joshua H.

Stein and Ryan Y. Park of the North Carolina Department of Justice, makes the following Initial

Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of North Carolina. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff State of North Carolina reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff State of North Carolina hereby expressly reserves all objections to the use

for any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff State of North



                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 78 of 164



Carolina makes no representations or concessions regarding the relevancy or appropriateness of

any particular documents or types of documents.

       4.      Plaintiff State of North Carolina’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of North Carolina incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of North Carolina’s identification or production of documents

pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or

control. Plaintiff State of North Carolina reserves the right to use all documents produced by any

party or non-party to this action. With these Initial Disclosures, Plaintiff State of North Carolina

is not identifying documents protected from disclosure by the attorney-client, work product or

other applicable privileges. Nor does Plaintiff State of North Carolina waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth,

and all applicable privileges.

                                  INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

North Carolina may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of North Carolina expressly reserves the right to supplement this disclosure:

   Name                          Contact                Subjects of Discoverable Information
                                 Information
  Michael E. Cline, PhD,         114 W. Edenton St.     The witness has knowledge relating to the
  State Demographer,             Raleigh, NC 27603      impact of the decennial census population
  Demographic and                rpark@ncdoj.gov        count on the federal and state post-
  Economic Analysis                                     decennial census population estimates

                                                  2
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 79 of 164



Section,                   (919) 716-6400       process, the presence of hard-to-count
North Carolina Office of                        populations in North Carolina, areas
State Budget and                                particularly vulnerable to undercounting,
Management                                      2020 Census planning, and the impacts of
                                                the decennial census counts on
                                                socioeconomic and demographic
                                                estimates (such as those derived through
                                                the Census Bureau’s American
                                                Community Survey and various Bureau of
                                                Labor Statistics surveys).

Debbie Collins,            114 W. Edenton St.   The witness has knowledge relating to the
Director,                  Raleigh, NC 27603    impact of the decennial census population
Public Transportation      rpark@ncdoj.gov      counts on state transit funding and
Division,                  (919) 716-6400       budgets.
North Carolina
Department of
Transportation

Kevin Rich,                114 W. Edenton St.   The witness has knowledge relating to the
Budget Development         Raleigh, NC 27603    impact of the decennial census population
Analyst—Health and         rpark@ncdoj.gov      counts on state health, housing, and
Human Services,            (919) 716-6400       human services funding and budgets.
North Carolina Office of
State Budget and
Management

Jennifer Neisner,          114 W. Edenton St.   The witness has knowledge relating to the
Budget Development         Raleigh, NC 27603    impact of the decennial census population
Analyst—Education,         rpark@ncdoj.gov      counts on state K-12 education funding
North Carolina Office of   (919) 716-6400       and budgets.
State Budget and
Management




                                            3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 80 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of North Carolina’s possession, custody, or control that may be used by Plaintiff

State of North Carolina to support its claims are described as follows. Plaintiff State of North

Carolina expressly reserves its right to supplement this disclosure:

 Document Description                                        Document Location
 Analysis of hard-to-count populations, demographic          These documents will be at a
 reports relating to hard-to-count populations, budget       central repository administered by
 requests related to Census promotional material,            the New York Attorney General’s
 preparation of plans to mitigate non-response and           Office.
 subsequent undercounting, and budget analyses of the
 impact of undercount.




                                                  4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 81 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 18th day of July, 2018.




                                            JOSHUA H. STEIN
                                            Attorney General of the State of North Carolina

                                            /s Ryan Y. Park
                                            Ryan Y. Park
                                            Deputy Solicitor General
                                            North Carolina Department of Justice
                                            114 W. Edenton Street
                                            Raleigh, NC 27603
                                            RPark@ncdoj.gov
                                            Tel. (919) 716-6400




                                               5
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 82 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 83 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 84 of 164
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 85 of 164
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 86 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of New York (the

“State of New York”), by its attorney, Barbara Underwood, Attorney General of the State of New

York, makes the following Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the State

of New York. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, (b) produced as a result of ongoing investigations, or (c) subsequently determined

to have been omitted from these disclosures.

       2.      Plaintiff State of New York reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff State of New York hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff State of New York makes



                                                 1
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 87 of 164



no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff State of New York’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of New York incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of New York’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody, or control.

Plaintiff State of New York reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of New York is not identifying

documents protected from disclosure by the attorney-client, work product, or other applicable

privileges. Nor does Plaintiff State of New York waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) Disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

New York may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of New York expressly reserves the right to supplement this disclosure:




                                                  2
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 88 of 164



 Name                    Contact Information          Subjects of Discoverable Information

John C. Traylor,         New York State Office of     The witness has knowledge of the impact of
Executive Deputy         the Attorney General         decennial census population counts on
Comptroller, Office of   Ajay Saini                   federal funding to the State of New York,
Operations, New York     ajay.saini@ag.ny.gov         and knowledge of resources expended by
State Office of the      (212) 416-8714               the State of New York to mitigate potential
Comptroller                                           undercounting during the decennial census.

Elizabeth OuYang,        New York State Office of     The witness has knowledge of the impact of
Coordinator,             the Attorney General         the citizenship question on community
NYCounts2020             Ajay Saini                   members’ willingness to participate in the
                         ajay.saini@ag.ny.gov         decennial census process, knowledge of the
                         (212) 416-8714               heightened fears surrounding the 2020
                                                      decennial census, and knowledge of efforts
                                                      to mitigate potential undercounting during
                                                      the decennial census.

Individuals with whom    Contact information is       These witnesses have knowledge of the
Secretary Ross           within the custody and       accuracy of representations made in the
“personally had          control of Defendants        decision memo about their conversations
specific conversations                                with Secretary Ross, and their positions on
on the citizenship                                    the citizenship question, including its
question,” as                                         potential impact on response rates, and the
referenced in the                                     importance of testing a citizenship question
March 26, 2018                                        before adding it to the census questionnaire
decision memo
(AR001314)

Members of the Census    Contact information is       These witnesses have knowledge of the
Scientific Advisory      within the custody and       typical processes for researching, designing,
Committee and the        control of Defendants        testing and vetting questions before adding
National Advisory                                     them to census surveys, knowledge of the
Committee                                             recommendations made to the Census
                                                      Bureau about concerns related to immigrant
                                                      anxiety and its potential impact on non-
                                                      response, and knowledge of the concerns
                                                      expressed about adding a citizenship
                                                      question to the 2020 Census questionnaire.




                                                  3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 89 of 164



  Employees of the         Contact information is          These witnesses have knowledge of
  Department of            within the custody and          Defendants’ decision making process,
  Commerce, including      control of Defendants           history of the citizenship question, policies
  the Census Bureau, and                                   and procedures, testing protocols, and
  Department of Justice                                    testing conducted relating to the decennial
                                                           census and American Community Survey.

                                                           These witnesses have information relating
                                                           to the purported need for citizenship
                                                           information, including alternative sources of
                                                           data, and policies and practices relating to
                                                           the enforcement of Section 2 of the Voting
                                                           Rights Act.

                                                           These witnesses have knowledge of the
                                                           impact of the citizenship question on census
                                                           participation, barriers to response rates, and
                                                           Defendants’ follow-up efforts.



II. Fed R. Civ. P. 26(a)(1)(A)(ii) Disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of New York’s possession, custody, or control that may be used by Plaintiff State

of New York to support its claims are described as follows. Plaintiff State of New York expressly

reserves its right to supplement this disclosure:

 Document Description                                          Document Location
 A Portrait of Immigrants in New York, Office of the New       This document is at a central repository
 York State Comptroller (Nov. 2016)                            administered by the New York Attorney
                                                               General’s Office.

 U.S. Unauthorized Immigration Population Estimates, Pew       This document is at a central repository
 Research Ctr. (Nov. 3, 2016)                                  administered by the New York Attorney
                                                               General’s Office.

 Census 2020: Hard-to-Count Communities in New York,           This document is at a central repository
 CUNY Mapping Service                                          administered by the New York Attorney
                                                               General’s Office.

 Quick Facts: New York 2018, U.S. Census Bureau                This document is at a central repository
                                                               administered by the New York Attorney
                                                               General’s Office.




                                                    4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 90 of 164



Grants to Local Educational Agencies, U.S. Dep’t of Educ.       This document is at a central repository
(July 3, 2018)                                                  administered by the New York Attorney
                                                                General’s Office.

Counting for Dollars 2020: The Role of the Decennial            This document is at a central repository
Census in the Geographic Distribution of Federal Funds,         administered by the New York Attorney
GW Institute of Public Policy (2018)                            General’s Office.

FTA Allocations for Formula and Discretionary Programs          This document is at a central repository
by State FY 1998-2018, Federal Transit Administration           administered by the New York Attorney
                                                                General’s Office.

GW Institute of Public Policy: Counting for Dollars 2020 –      This document is at a central repository
New York, GW Institute of Public Policy (2017)                  administered by the New York Attorney
                                                                General’s Office.

Immigrants in New York, Am. Immigration Council (Oct. 4,        This document is at a central repository
2017)                                                           administered by the New York Attorney
                                                                General’s Office.

Notice: Revised Apportionment of Federal-Aid Highway            This document is at a central repository
Program Funds for Fiscal Year (FY) 2017, Fed. Highway           administered by the New York Attorney
Admin. (Dec. 21, 2016)                                          General’s Office.

Table 3: FY 2017 Section 5307 and 5340 Urbanized Area           This document is at a central repository
Formula Appropriations (Full Year), Fed. Transit Admin.         administered by the New York Attorney
                                                                General’s Office.

Publically available operational planning documents for the     These documents are available at a
2020 Census from the U.S. Census Bureau, including all          central repository administered by the
versions of the 2020 Census Operation Plans, all 2020           New York Attorney General’s Office.
Census Program Briefings and 2020 Census Program
Management Reviews, and all 2020 Census Monthly Status
Reports, U.S. Census Bureau

Publically available documents from the U.S. Census             These documents are available at a
Bureau regarding its historic practices, including Procedural   central repository administered by the
Histories of the 1980 Census, 1990 Census, the History of       New York Attorney General’s Office.
the 2000 Census, documents relating to the history of the
2010 Census, the Index of Questions from previous
decennial censuses, and previous decennial census
questionnaires

Publically available documents of memoranda and                 These documents are available at a
recommendations made by the Census Scientific Advisory          central repository administered by the
Committee and the National Advisory Committee, and              New York Attorney General’s Office.
responses and updates from the U.S. Census Bureau to
Advisory Committees, as well as charters of those
committees



                                                   5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 91 of 164



Publically available documents from the Census Bureau           These documents are available at a
regarding the Bureau’s typical process for making changes       central repository administered by the
to decennial census questions, including documents              New York Attorney General’s Office.
containing standards for research, testing, and evaluation of
proposed changes to questions on the 2020 Census, and
documents containing information about proposed changes
to the Race and Ethnicity question, and proposals to add a
Middle Eastern and North African category to the Race and
Ethnicity question

Publically available documents from the Census Bureau           These documents are available at a
regarding previous and proposed efforts to mitigate non-        central repository administered by the
response during the decennial census, and to follow-up on       New York Attorney General’s Office.
non-response, including documents summarizing outreach
efforts, planning and assessing non-response follow-up
operations, and researching, designing and describing
imputation methods

Publically available documents from the Census Bureau           These documents are available at a
regarding testing for the 2020 Census, including documents      central repository administered by the
planning, designing, and describing the implementation of       New York Attorney General’s Office
tests from 2012 to the present

Publically available documents from the Census Bureau           These documents are available at a
regarding rates of non-response to questions and surveys,       central repository administered by the
including the rates of non-response on the annual American      New York Attorney General’s Office
Community Survey

Respondent Confidentiality Concerns and Possible Effects        This document is at a central repository
on Response Rates and Data Quality for the 2020 Census,         administered by the New York Attorney
National Advisory Committee on Racial, Ethnic and Other         General’s Office.
Populations (Nov. 2, 2017)

Respondent Confidentiality Concerns in Multilingual             This document is at a central repository
Pretesting Studies and Possible Effects on Response Rates       administered by the New York Attorney
and Data Quality for the 2020 Census, U.S. Census Bureau        General’s Office.
(May 16-19, 2018)

Respondent Confidentiality Concerns, Memorandum for             This document is at a central repository
Associate Directorate for Research and Methodology              administered by the New York Attorney
(ADRM) from Center for Survey Management, U.S. Census           General’s Office.
Bureau (Sept. 20, 2017)

Uses of Census Bureau Data in Federal Funds Distribution,       These documents are available at a
U.S. Census Bureau, (Sept. 2017)                                central repository administered by the
                                                                New York Attorney General’s Office

Documents relating to statistical policy issued by federal      These documents are publicly available.
agencies, including the Office of Management and Budget


                                                    6
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 92 of 164



 and the Census Bureau, including but not limited to
 Statistical Policy Directives No. 1 and 2.

 Documents included in the Administrative Record produced
 by Defendants

 All documents identified by Defendants in their initial
 disclosures


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 23rd day of July, 2018.




                                                 Barbara Underwood
                                                 Attorney General of the State of New York

                                                  /s/ Elena Goldstein
                                                 Elena Goldstein
                                                 Senior Trial Counsel
                                                 New York State Office of the Attorney General
                                                 28 Liberty Street, 20th Fl.
                                                 New York, NY 10005




                                                    7
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 93 of 164



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

   STATE OF NEW YORK, et al.,

                            Plaintiffs,

               v.                                           18-CV-2921 (JMF)

   UNITED STATES DEPARTMENT OF
   COMMERCE, et al.,

                            Defendants.


        Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of New Jersey, by its attorney,

Rachel Wainer Apter, of the Office of the Attorney General, makes the following Initial Disclosures.

                                            INTRODUCTION

        1.      These Initial Disclosures are based upon information presently known to the State of New

Jersey. They are made without prejudice to producing during discovery or at trial information, documents,

or data that are (a) subsequently discovered or determined to be relevant for any purpose, or (b) produced

as a result of ongoing investigations, or (c) subsequently determined to have been omitted from these

disclosures.

        2.      Plaintiff New Jersey reserves the right at any time to revise and/or supplement these Initial

Disclosures.

        3.      Plaintiff New Jersey hereby expressly reserves all objections to the use for any purpose of

these Initial Disclosures or any of the information and documents referenced herein in this case. By referring

to documents in the Initial Disclosures, Plaintiff New Jersey makes no representations or concessions

regarding the relevancy or appropriateness of any particular documents or types of documents.



        4.      Plaintiff New Jersey’s identification of individuals pursuant to Rule 26(a)(1)(A)(i) is not

intended to preclude Plaintiff from obtaining discovery of individuals not presently identified. Plaintiff New




                                                      1
        Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 94 of 164



Jersey incorporates all individuals identified by all other parties in Plaintiff’s Initial Disclosures and

reserves the right to depose, and to rely upon the testimony of, all such individuals in support of its claims.

          5.      Plaintiff New Jersey’s identification or production of documents pursuant to Rule

26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control. Plaintiff New Jersey

reserves the right to use all documents produced by any party or non-party to this action. With these Initial

Disclosures, Plaintiff New Jersey is not identifying documents protected from disclosure by the attorney-

client, work product or other applicable privileges. Nor does Plaintiff New Jersey waive the right to object

to Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and

all applicable privileges.

                                   INITIAL DISCLOSURES

I.    Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

          The below listed persons are likely to have discoverable information that Plaintiff State of New

Jersey may use to support Plaintiff’s claims as detailed in the First Amended Complaint. Plaintiff State of

New Jersey expressly reserves the right to supplement this disclosure:


      Name                          Contact Information            Subjects of Discoverable Information
     Leonard Preston                Rachel Wainer Apter            The witness has knowledge of New
     Bureau Chief, Labor Market     Assistant Attorney General     Jersey’s efforts to encourage
     Information                    Richard J. Hughes Justice      participation in the decennial census in
     NJ State Data Center           Complex                        the past.
     Division of Economic and       25 Market Street, 8th Floor
     Demographic Research           Trenton, New Jersey 08625
     Office of Research and         Desk: (609) 376-2702
     Information                    Rachel.Apter@njoag.gov
     Department of Labor and
     Workforce Development
     Lauren M. Zyriek               Rachel Wainer Apter            The witness has knowledge of how N.J.
     Director of                    Assistant Attorney General     Assembly No. 4208, an Act
     Intergovernmental Affairs      Richard J. Hughes Justice      establishing the New Jersey Complete
     Office of the Secretary of     Complex                        Count Commission, which was passed
     State                          25 Market Street, 8th Floor    by the legislature on June 30, 2018,
     Department of State            Trenton, New Jersey 08625      will be implemented if signed by the
                                    Desk: (609) 376-2702           Governor. She also has knowledge of
                                    Rachel.Apter@njoag.gov         New Jersey’s efforts to encourage
                                                                   participation in the 2020 census.



                                                      2
       Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 95 of 164



  Lynn Azarchi                     Rachel Wainer Apter            The witness has knowledge of the
  Deputy Director, Office of       Assistant Attorney General     impact of decennial census population
  Management and Budget            Richard J. Hughes Justice      counts on state/local funding and
                                   Complex                        budgets.
  Or                               25 Market Street, 8th Floor
                                   Trenton, New Jersey 08625
  Dave Ridolfino                   Desk: (609) 376-2702
  Department of the Treasury       Rachel.Apter@njoag.gov
  Acting Director, Office of
  Management and Budget
  Scott Novakowski                 Rachel Wainer Apter            The witness has knowledge of outreach
  Associate Counsel and            Assistant Attorney General     efforts that are being undertaken by
  Debevoise Legal Fellow           Richard J. Hughes Justice      non-profit organizations in New Jersey
  New Jersey Institute for         Complex                        to ensure an accurate count.
  Social Justice                   25 Market Street, 8th Floor
                                   Trenton, New Jersey 08625
                                   Desk: (609) 376-2702
                                   Rachel.Apter@njoag.gov
  Sara Cullinane                   Rachel Wainer Apter            The witness has knowledge of the
  Executive Director               Assistant Attorney General     impact of the citizenship question on
  Make the Road New Jersey         Richard J. Hughes Justice      community members’ willingness to
                                   Complex                        participate in the 2020 census and
                                   25 Market Street, 8th Floor    heightened fears surrounding the 2020
                                   Trenton, New Jersey 08625      census. She also has knowledge of
                                   Desk: (609) 376-2702           outreach efforts that are being
                                   Rachel.Apter@njoag.gov         undertaken by non-profit organizations
                                                                  in New Jersey to ensure an accurate
                                                                  count.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

        The documents and electronically stored information (collectively, “Documents”) in Plaintiff New

Jersey’s possession, custody, or control that may be used by Plaintiff New Jersey to support its claims are

described as follows. Plaintiff New Jersey expressly reserves its right to supplement this disclosure:

 Document Description                                             Document Location
 State of New Jersey, Assembly No. 4208, 218th Legislature,       This document is at a central
 an Act establishing the New Jersey Complete Count                repository administered by the New
 Commission                                                       York Attorney General’s Office




                                                     3
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 96 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

        Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

        Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

        Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the schedule

directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil Procedure.



DATED this 20th day of July, 2018.



                                                  GURBIR S. GREWAL
                                                  Attorney General of the State of New Jersey

                                                                        /s/
                                                  Rachel Wainer Apter
                                                  Assistant Attorney General
                                                  Office of the Attorney General
                                                  Richard J. Hughes Justice Complex
                                                  25 Market Street, 8th Floor, West Wing
                                                  Trenton, New Jersey 08625-0080
                                                  Desk: (609) 376-2702 | Cell: (609) 331-6401
                                                  Rachel.Apter@njoag.gov




                                                      4
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 97 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the City of New York by its

attorney, Zachary W. Carter, Corporation Counsel of the City of New York, makes the following

Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to City of

New York. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.

       2.      Plaintiff City of New York reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff City of New York hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff City of New York makes
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 98 of 164



no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff City of New York’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of New York incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of New York’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of New York reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of New York is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of New York waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

New York may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of New York expressly reserves the right to supplement this disclosure:

   Name                       Contact Information       Subjects of Discoverable Information

  Joseph Salvo, Director of   Ajay Saini                Witness has information regarding the
  Population Division, NYC    Assistant Attorney        presence of hard-to-count populations in
  Department of City          General                   NYC, and areas particularly vulnerable to
  Planning                    Civil Rights Bureau       undercounting. Witness has knowledge


                                                  2
      Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 99 of 164



                              New York State          concerning the outreach efforts conducted by
                              Office of the Attorney the Census Bureau.
                              General
                              28 Liberty Street, 20th
                              Floor
                              New York, NY 10271
                              (212) 416-8714


  Peter Lobo, Deputy          Ajay Saini                Witness has information regarding the
  Director of Population      Assistant Attorney        presence of hard-to-count populations in
  Division, NYC               General                   NYC, and areas particularly vulnerable to
  Department of City          Civil Rights Bureau       undercounting.
  Planning
                              New York State
                              Office of the Attorney
                              General
                              28 Liberty Street, 20th
                              Floor
                              New York, NY 10271
                              (212) 416-8714



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of New York’s possession, custody, or control that may be used by Plaintiff City of

New York to support its claims are described as follows. Plaintiff City of New York expressly

reserves its right to supplement this disclosure:

 Document Description                                          Document Location
 The City of New York’s 2000 Census Appeal              This document is at a central
 Documentation                                          repository administered by the New
 Submitted to the Census Address List Appeals Office by York Attorney General’s Office.
 the New York City Department of City Planning,
 February 8, 2000.


 2010 Census Local Review of Census Addresses                  This document is at a central
 (LUCA) Documentation                                          repository administered by the New
 Submitted by the City of New York on December 17,             York Attorney General’s Office.
 2009.



                                                    3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 100 of 164



 https://www.census.gov/programs-surveys/decennial-        This document is at a central
 census/2020-census/planning-management/planning-          repository administered by the New
 docs/operational-plan.html                                York Attorney General’s Office.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 20th day of July, 2018.




                                            ZACHARY W. CARTER
                                            Corporation Counsel of the City of New York
                                            100 Church Street
                                            New York, NY 10007
                                            Tel: (212) 356-4055



                                            By: ______/s/____________________
                                                Tonya Jenerette
                                                Assistant Corporation Counsel
                                                New York City Law Department
                                                100 Church Street
                                                New York, NY 10007
                                                (212) 356-4055
                                                tjeneret@law.nyc.gov




                                               4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 101 of 164



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,
                                                     INITIAL DISCLOSURES (Plaintiff State
                       Plaintiffs,                   of Oregon)

            v.
                                                     18-CV-2921 (JMF)
UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.


       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Oregon (the “State of Oregon”)

makes the following Initial Disclosures.


                                        INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the State

of Oregon. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff State of Oregon reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff State of Oregon hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff State of Oregon

makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.


                                                 1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 102 of 164



       4.      Plaintiff State of Oregon’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Oregon incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Oregon’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State of Oregon reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff State of Oregon is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff State of Oregon waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State

of Oregon may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Oregon expressly reserves the right to supplement this disclosure:

  Name                     Contact Information           Subjects of Discoverable Information

 Irma Linda Castillo,      Oregon Commission on          The witnesses have knowledge of the impact
 Chair                     Hispanic Affairs              of the decennial census and citizenship
                           c/o Scott Kaplan              questioning on the Hispanic population and
 Dr. Daniel Lopez-         Oregon Department of          the related impact on public services available
 Ceballos, Vice Chair      Justice                       to the Hispanic population. The witnesses
                           100 Market St.                have knowledge of the risk and impact of
 Dr. Joseph Gallegos,      Portland, OR 97201            undercount of the Hispanic population should
 Commission Member         (971) 673-5037                a citizenship question be included in the
 Alberto Moreno, Past                                    decennial census. The witnesses have

                                                  2
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 103 of 164



Chair                                               knowledge that Oregon’s Hispanic population
                                                    is a hard-to-count population for the census.
                                                    The witnesses have knowledge of the impact
                                                    of the citizenship question on community
                                                    members’ willingness to participate in the
                                                    decennial census process.

Chanpone Sinlapasai-   Oregon Commission on         The witness has knowledge of the impact of
Okamura, J.D., Chair   Asian and Pacific Islander   the decennial census and citizenship
                       Affairs                      questioning on the Asian and Pacific Islander
                       c/o Scott Kaplan             population and the related impact on public
                       Oregon Department of         services available to these populations. The
                       Justice                      witnesses have knowledge that Oregon’s
                       100 Market St.               Asian and Pacific Islander population is a
                       Portland, OR 97201           hard-to-count population for the census. The
                       (971) 673-5037               witness has knowledge of the risk and impact
                                                    of undercount of the Asian and Pacific
                                                    Islander population should a citizenship
                                                    question be included in the decennial census.
                                                    The witness has knowledge of the impact of
                                                    the citizenship question on community
                                                    members’ willingness to participate in the
                                                    decennial census process.

Emily Nazarov,         Oregon Department of         The witness has knowledge of the impact of
Government and Legal   Education                    decennial census population counts on school
Affairs Manager        c/o Scott Kaplan             funding and budgets, including the existence
                       Oregon Department of         of unauthorized immigrants (including U.S.
                       Justice                      citizen children) in Oregon’s K-12 school
                       100 Market St.               population, ODE’s policies and practices
                       Portland, OR 97201           towards the same and the census impact on
                       (971) 673-5037               ODE programs including meal programs.

Belit Burke, Self-     Oregon Department of         The witness has knowledge of the presence of
Sufficiency Design     Human Services               populations in Hispanic, Alaska Native and
Administrator          c/o Scott Kaplan             Native American communities, and other
                       Oregon Department of         areas and communities particularly vulnerable
                       Justice                      to undercounting. The witness has
                       100Market St.                information regarding Oregon’s reliance on
                       Portland, OR 97201           the decennial census statistics for important
                       (971) 673-5037               supplemental nutrition (SNAP) and food
                                                    stamps programs, which currently serves
                                                    about 20% of Oregon’s residents, and the
                                                    Child Care and Development Fund.

John T. Baker,         Oregon Department of         The witness has information regarding the
Transportation         Transportation               impact of an undercount on funding for
Economist              c/o Scott Kaplan             highway construction and maintenance within
                       Oregon Department of         the State through the Highway Trust Fund and
                       Justice                      other federal infrastructure funding programs,
                       100 Market St.               including crucial North-South and East-West

                                              3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 104 of 164



                            Portland, OR 97201           highways such as Interstates 5 and 84.
                            (971) 673-5037
 Person most                Oregon Health Authority      The witness has information regarding
 knowledgeable (to be       c/o Scott Kaplan             Oregon’s reliance on the federal Health
 determined)                Oregon Department of         Center Program for medical care to migrant
                            Justice                      and other underserved communities within the
                            100 Market St.               State, as well as Oregon’s reliance on the
                            Portland, OR 97201           Medical Assistance Program (“Medicaid”).
                            (971) 673-5037               The witness has information regarding
                                                         Oregon’s reliance on the decennial census for
                                                         funding of this program, and the impact an
                                                         undercount of Oregon’s population could
                                                         have on this funding and program.

 Charles Rynerson,          State Data Center,           The witness has knowledge of the impact
 Coordinator                Population Research          of decennial census population counts on
                            Center, Portland State       state and local funding and budgets. The
                            University                   witness has information regarding
                                                         demographic, economic, and social
                                                         statistics produced by the Census Bureau
                                                         relating to the State of Oregon. The
                                                         witness is knowledgeable about Oregon
                                                         state and local outreach efforts and census
                                                         data.
 Officers, employees and    Contact information not      Information regarding the processes by which
 representatives of         currently known              defendants proposed a citizenship question for
 defendants identified by                                the 2020 census, the stated and actual reasons
 defendants and by                                       for adding this question, the persons involved
 plaintiffs herein                                       in this decision, and the likely effects of the
                                                         decision.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Oregon’s possession, custody, or control that may be used by Plaintiff State of

Oregon to support its claims are described as follows. Plaintiff State of Oregon expressly

reserves its right to supplement this disclosure:

Document Description                                         Document Location
Documents relating to current school funding and budgets,    From Oregon Department of
including the number of unauthorized immigrants (including   Education. The document(s) will be
U.S. citizen children) in Oregon’s K-12 school population,   made available at a central document
Special Education funding and the School Breakfast and       repository administered by the New

                                                    4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 105 of 164



National School Lunch Programs.                                York Attorney General’s Office.


Documents relating to the presence of hard-to-count            From Oregon Department of Human
populations in Hispanic, Alaska Native and Native American     Services. The document(s) will be
communities, and other areas particularly vulnerable to        made available at a central document
undercounting, as well as documents relating to Oregon’s use   repository administered by the New
of and funding source(s) for supplemental nutrition (SNAP)     York Attorney General’s Office.
and food stamps programs and the Child Care and
Development Fund.

Documents relating to funding for highway construction and     From Oregon Department of
maintenance within the State through the Highway Trust         Transportation. The document(s) will
Fund and other federal infrastructure funding programs.        be made available at a central
                                                               document repository administered by
                                                               the New York Attorney General’s
                                                               Office.


Documents relating to Oregon’s use of funds from the federal   From Oregon Health Authority. The
Health Center Program for medical care to migrant and other    document(s) will be made available at
underserved communities within the State, and the Medical      a central document repository
Assistance Program (“Medicaid”).                               administered by the New York
                                                               Attorney General’s Office.


Documents relating to the Oregons past practice of             The document(s) will be made
expending resources towards community outreach and             available at a central document
encouraging participation in the Census.                       repository administered by the New
                                                               York Attorney General’s Office.


Documents relating to the impact of decennial census           From Oregon State Treasurer. The
population counts on state and local funding and budgets.      document(s) will be made available at
                                                               a central document repository
                                                               administered by the New York
                                                               Attorney General’s Office.




                                                   5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 106 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff State of Oregon will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal

Rules of Civil Procedure.

DATED this 20th day of July, 2018.




                                            Ellen Rosenblum
                                            Attorney General of the State of Oregon

                                             /s/ Scott J. Kaplan
                                            Scott J. Kaplan. pro hac vice
                                            Senior Assistant Attorney General
                                            Oregon Department of Justice
                                            100 Market St.
                                            Portland, OR 97201
                                            971-673-5037
                                            Scott.j.kaplan@doj.state.or.us




                                               6
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 107 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

               v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the Commonwealth of Pennsylvania, by its

attorney, Michael    J. Fischer, Chief Deputy Attorney General, makes the following Initial

Disclosures.


                                       INTRODUCTION

       1.       These Initial Disclosures are based upon information presently known to the

Commonwealth of Pennsylvania. They are made without prejudice to producing during discovery

or at trial information, documents, or data that are (a) subsequently discovered or determined to be

relevant for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.       Plaintiff Commonwealth of Pennsylvania reserves the right at any time to revise

and/or supplement these Initial Disclosures.

       3.      Plaintiff Commonwealth of Pennsylvania hereby expressly reserves all objections

to the use for any purpose of these Initial Disclosures or any of the information and documents

referenced herein in this case. By referring to documents in the Initial Disclosures, Plaintiff



                                                 1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 108 of 164



Commonwealth of Pennsylvania makes no representations or concessions regarding the relevancy

or appropriateness of any particular documents or types of documents.

       4.      Plaintiff Commonwealth of Pennsylvania’s identification of individuals pursuant

to Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals

not presently identified. Plaintiff Commonwealth of Pennsylvania incorporates all individuals

identified by all other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and

to rely upon the testimony of, all such individuals in support of its claims.

       5.      Plaintiff Commonwealth of Pennsylvania’s identification or production of

documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession,

custody or control.     Plaintiff Commonwealth of Pennsylvania reserves the right to use all

documents produced by any party or non-party to this action. With these Initial Disclosures,

Plaintiff Commonwealth of Pennsylvania is not identifying documents protected from disclosure

by the attorney-client, work product or other applicable privileges. Nor does Plaintiff

Commonwealth of Pennsylvania waive the right to object to Defendants’ discovery requests on

any basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff

Commonwealth of Pennsylvania may use to support Plaintiff’s claims as detailed in the First

Amended Complaint. Plaintiff Commonwealth of Pennsylvania expressly reserves the right to

supplement this disclosure:




                                                   2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 109 of 164



   Name                         Contact Information        Subjects of Discoverable
                                                           Information

  Anne Baloga                   c/o Michael Fischer        The witness has knowledge of the
  Deputy Secretary              Pennsylvania Office of     impact of decennial census
  Pennsylvania Office of the    Attorney General           population counts on state/local
  Budget                        1600 Arch St., Suite 300   funding and budgets as well as
                                Philadelphia, PA 19103     knowledge of Pennsylvania’s
                                                           efforts to ensure an accurate 2020
                                (215) 560-2171             decennial census, including efforts
                                                           to identify hard-to-count
                                                           populations.

  David Brinton                 c/o Michael Fischer        The witness has knowledge of
  Local Government Policy       Pennsylvania Office of     Pennsylvania’s efforts to ensure an
  Manager                       Attorney General           accurate 2020 decennial census,
  Pennsylvania Department       1600 Arch St., Suite 300   including efforts to identify hard-
  of Community & Economic       Philadelphia, PA 19103     to-count populations, as well as
  Development                                              knowledge of outreach efforts
                                (215) 560-2171             conducted by the Census Bureau.

  Richard Vilello               c/o Michael Fischer        The witness has knowledge
  Deputy Secretary for          Pennsylvania Office of     Pennsylvania’s efforts to ensure an
  Community Affairs and         Attorney General           accurate 2020 decennial census,
  Development                   1600 Arch St., Suite 300   including efforts to identify hard-
  Pennsylvania Department       Philadelphia, PA 19103     to-count populations, as well as
  of Community & Economic                                  knowledge of outreach efforts
  Development                   (215) 560-2171             conducted by the Census Bureau.




II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       At this time, Plaintiff Commonwealth of Pennsylvania does not identify any documents

and electronically stored information pursuant to Fed R. Civ. P. 26(a)(1)(A)(ii). Plaintiff

Commonwealth of Pennsylvania expressly reserves its right to supplement this disclosure.

III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

                                                  3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 110 of 164



V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 19th day of July, 2018.




                                            JOSH SHAPIRO
                                            Attorney General
                                            Commonwealth of Pennsylvania

                                             /s/ Michael J. Fischer
                                            Michael J. Fischer
                                            Chief Deputy Attorney General
                                            Office of Attorney General
                                            1600 Arch Street, Suite 300
                                            Philadelphia, PA 19103
                                            (215) 560-2171
                                            mfischer@attorneygeneral.gov




                                               4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 111 of 164



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the City of Philadelphia, by its attorney,

Benjamin H. Field, Deputy City Solicitor of the City of Philadelphia, makes the following Initial

Disclosures.


                                        INTRODUCTION

       1.       These Initial Disclosures are based upon information presently known to the City

of Philadelphia. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.       Plaintiff City of Philadelphia reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.       Plaintiff City of Philadelphia hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff City of Philadelphia



                                                  1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 112 of 164



makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.

       4.      Plaintiff City of Philadelphia’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Philadelphia incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Philadelphia’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Philadelphia reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of Philadelphia is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of Philadelphia waive the right to object to Defendants’

discovery requests on any basis, including, but not limited to, relevancy, over-breadth, and all

applicable privileges.




                                                  2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 113 of 164



                              INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Philadelphia may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Philadelphia expressly reserves the right to supplement this disclosure:

   Name                       Contact Information              Subjects of Discoverable
                                                               Information

  Vaugh Ross                  Benjamin H. Field                The witness has knowledge of the
  Deputy Chief of Staff       Deputy City Solicitor            actions Philadelphia has taken and
  Mayor’s Office              Philadelphia Law                 will need to take to attempt to
  City of Philadelphia        Department                       minimize an undercount resulting
                              (215) 683-5024                   from the addition of a citizenship
                              Benjamin.Field@phila.gov         question and meetings the City has
                                                               had with Census Bureau officials
                                                               on the issue.

  Ashley del Bianco           Benjamin H. Field                The witness has knowledge of the
  Chief Grants Officer        Deputy City Solicitor            grants funds the City receives
  City of Philadelphia        Philadelphia Law                 from the state and federal
                              Department                       government that are dependent on
                              (215) 683-5024                   census population counts and how
                              Benjamin.Field@phila.gov         an undercount would affect the
                                                               amount of funds received by
                                                               Philadelphia.

  Ajeenah S. Amir             Benjamin H. Field                The witness knowledge related to
  Director                    Deputy City Solicitor            her role in coordinating the City’s
  Mayor’s Office of Public    Philadelphia Law                 outreach efforts to avoid an
  Engagement (OPE)            Department                       undercount in the 2020 census if
  City of Philadelphia        (215) 683-5024                   the citizenship question is added.
                              Benjamin.Field@phila.gov




                                                 3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 114 of 164



  Miriam E. Enriquez,          Benjamin H. Field              The witness has knowledge related
  Esq.                         Deputy City Solicitor          to the populations of hard-to-count
  Director                     Philadelphia Law               populations including documented
  Office of Immigrant          Department                     and undocumented immigrants in
  Affairs                      (215) 683-5024                 Philadelphia, and the heightened
  City of Philadelphia         Benjamin.Field@phila.gov       climate of fear among those
                                                              populations resulting from the
                                                              current administration’s
                                                              immigration actions, including the
                                                              proposal to add a citizenship
                                                              question to the census/




II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of Philadelphia’s possession, custody, or control that may be used by Plaintiff City

of Philadelphia to support its claims are described as follows. Plaintiff City of Philadelphia

expressly reserves its right to supplement this disclosure:

 Document Description                                  Document Location
 Annual grant award documents                          These documents will be provided to the
                                                       NYAG’s and kept at a central repository
                                                       administered by that office.
 Philadelphia Research Initiative, Pew Charitable      http://www.pewtrusts.org/en/research-
 Trusts, Philadelphia’s Immigrants (June 7, 2018).     and-
                                                       analysis/reports/2018/06/07/philadelphias-
                                                       immigrants




                                                  4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 115 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 19th day of July, 2018.




                                            MARCEL S. PRATT
                                            CITY SOLICITOR for the CITY OF
                                            PHILADELPHIA

                                             /s/ Benjamin H. Field
                                            Benjamin H. Field
                                            Deputy City Solicitor
                                            City of Philadelphia Law Department
                                            1515 Arch Street, 15th Floor
                                            Philadelphia, PA 19102
                                            (215) 683-5024
                                            Benjamin.Field@phila.gov




                                               5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 116 of 164



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.


       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff City of Pittsburgh makes the following Initial

Disclosures.
                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the City

of Pittsburgh. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff City of Pittsburgh reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff City of Pittsburgh hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff City of Pittsburgh makes

no representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.




                                                  1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 117 of 164



       4.      Plaintiff City of Pittsburgh’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Pittsburgh incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Pittsburgh’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Pittsburgh reserves the right to use all documents produced by any party or non-

party to this action. With these Initial Disclosures, Plaintiff City of Pittsburgh is not identifying

documents protected from disclosure by the attorney-client, work product or other applicable

privileges. Nor does Plaintiff City of Pittsburgh waive the right to object to Defendants’ discovery

requests on any basis, including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Pittsburgh may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Pittsburgh expressly reserves the right to supplement this disclosure:

   Name                           Contact Information       Subjects of Discoverable Information

  Mike Petrucci                   c/o City of Pittsburgh    The witness has knowledge of the
  Assistant Director,             Law Dept., 414 Grant      impact of decennial census population
  Community Development           Street, Pittsburgh, PA    counts on City of Pittsburgh
  Office of Management and        15219                     funding/budgets, including the City’s
  Budget                                                    reliance on funding from Community
                                                            Development Block Grant programs.
  Feyisola Alabi                  c/o City of Pittsburgh    The witness is the City of Pittsburgh’s
  Special Initiatives Manager,    Law Dept., 414 Grant      representative on the Complete Count

                                                  2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 118 of 164



  Welcoming Pittsburgh            Street, Pittsburgh, PA   Commission being formed by the City
  (Manager)                       15219                    of Pittsburgh and Allegheny County,
  Office of the Mayor                                      and has knowledge of the presence of
                                                           hard-to-count populations in the City,
                                                           the City’s efforts to reach them, and
                                                           the City’s efforts to mitigate the
                                                           impact of a citizenship question on
                                                           response rates.


Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:
       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff City of Pittsburgh’s possession, custody, or control that may be used by Plaintiff City of

Pittsburgh to support its claims are described as follows. Plaintiff City of Pittsburgh expressly

reserves its right to supplement this disclosure:

 Document Description                                        Document Location
 Information as to funds received by the City of             This information is at a central
 Pittsburgh pursuant to the CDBG program.                    repository administered by the New
                                                             York Attorney General’s Office,
                                                             and/or maintained by Defendants
                                                             and available via HUD’s Integrated
                                                             Disbursement and Information
                                                             System (IDIS).
 Any documents related to the formation and activities of    This information will be at a central
 the anticipated City-County Complete Count                  repository administered by the New
 Commission, relating to efforts to mitigate impact of the   York Attorney General’s Office.
 citizenship question.



II. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

III. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.




                                                    3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 119 of 164



IV. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.

DATED this 23d day of July, 2018.




                                            YVONNE S. HILTON
                                            Acting City Solicitor

                                            s/ Matthew S. McHale, Esq.
                                            Matthew S. McHale, Esq. (Pa. ID No. 91880)
                                            Admitted pro hac vice
                                            Associate City Solicitor
                                            City of Pittsburgh Law Department
                                            414 Grant Street, Pittsburgh, PA 15219
                                            (412) 255-2015
                                            matthew.mchale@pittsburghpa.gov




                                               4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 120 of 164



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                       Plaintiffs,

            v.                                        18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                       Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the City of Providence, by its

attorney, Jeffrey Dana, City Solicitor of the City of Providence, makes the following Initial

Disclosures.


                                         INTRODUCTION

       1.        These Initial Disclosures are based upon information presently known to the City

of Providence. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.        Plaintiff City of Providence reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.        Plaintiff City of Providence hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff City of



                                                  1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 121 of 164



Providence, makes no representations or concessions regarding the relevancy or appropriateness

of any particular documents or types of documents.

       4.      Plaintiff City of Providence’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Providence incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon

the testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Providence’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Providence reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff City of Providence is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff City of Providence waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-

breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Providence may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff City of Providence expressly reserves the right to supplement this disclosure:

  Name                      Contact Information              Subjects of Discoverable Information

 Gabriela Domenzain,        City of Providence               The witness has knowledge of the impact
 Latino Policy Institute    Office of the City Solicitor     of the citizenship question on community
                            444 Westminster Street,          members’ willingness to participate in the
                            Suite 220                        decennial census process. The witness
                                                             has knowledge of the heightened fears

                                                  2
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 122 of 164



                          Providence, RI 02903           surrounding the 2020 decennial census.
                          (401) 680-5333                 Witness has knowledge concerning
                                                         outreach efforts conducted by the Census
                                                         Bureau.

John Marion, Common       City of Providence             The witness has information regarding the
Cause Rhode Island        Office of the City Solicitor   Complete Count Committee’s efforts to
                          444 Westminster Street,        mitigate the impact of the citizenship
                          Suite 220                      question on non-response rates. Witness
                          Providence, RI 02903           has knowledge concerning outreach
                                                         efforts conducted by the Census Bureau.
                          (401) 680-5333


Henrietta White-Holder,   City of Providence             The witness has knowledge of the impact
Higher Ground             Office of the City Solicitor   of the citizenship question on community
International             444 Westminster Street,        members’ in hard to count communities
                          Suite 220                      willingness to participate in the decennial
                                                         census process. The witness has
                          Providence, RI 02903
                                                         knowledge of the heightened fears
                          (401) 680-5333
                                                         surrounding the 2020 decennial census.
                                                         Witness has knowledge concerning
                                                         outreach efforts conducted by the Census
                                                         Bureau.

David DosReis, GIS        City of Providence             Witness has information regarding the
Manager                   Office of the City Solicitor   presence of hard-to-count populations in
                          444 Westminster Street,        Providence, and areas particularly
                          Suite 220                      vulnerable to undercounting.
                          Providence, RI 02903
                          (401) 680-5333


Emily Freedman,           City of Providence             The witness has knowledge of the impact
Director of Community     Office of the City Solicitor   of decennial census population counts on
Development               444 Westminster Street,        state/local funding and budgets.
                          Suite 220
                          Providence, RI 02903
                          (401) 680-5333




                                                3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 123 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The City of Providence does not have documents that may be used to support its claims at

this time. The City of Providence reserves the right to supplement this disclosure.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 17th day of July, 2018.




                                             Jeffrey Dana
                                             City Solicitor of the City of Providence

                                              /s/Jeffrey Dana
                                             Jeffrey Dana
                                             City Solicitor
                                             City of Providence
                                             444 Westminster Street, Suite 220
                                             Providence, RI 02903
                                             (401) 680-5333
                                             Jdana@providenceri.gov




                                                  4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 124 of 164



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the State of Rhode Island, by its

attorney, Peter F. Kilmartin, Attorney General of the State of Rhode Island, makes the following

Initial Disclosures.


                                        INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the

Plaintiff State of Rhode Island. They are made without prejudice to producing during discovery or

at trial information, documents, or data that are (a) subsequently discovered or determined to be

relevant for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff State of Rhode Island reserves the right at any time to revise and/or

supplement these Initial Disclosures.

       3.      Plaintiff State of Rhode Island hereby expressly reserves all objections to the use

for any purpose of these Initial Disclosures or any of the information and documents referenced

herein in this case. By referring to documents in the Initial Disclosures, Plaintiff State of Rhode



                                                 1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 125 of 164



Island makes no representations or concessions regarding the relevancy or appropriateness of any

particular documents or types of documents.

       4.      Plaintiff State of Rhode Island’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff State of Rhode Island incorporates all individuals identified by all

other parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff State of Rhode Island’s identification or production of documents pursuant

to Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff State of Rhode Island reserves the right to use all documents produced by any party or

non-party to this action. With these Initial Disclosures, Plaintiff State of Rhode Island is not

identifying documents protected from disclosure by the attorney-client, work product or other

applicable privileges. Nor does Plaintiff State of Rhode Island waive the right to object to

Defendants’ discovery requests on any basis, including, but not limited to, relevancy, over-breadth,

and all applicable privileges.

                                 INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

Rhode Island may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Rhode Island expressly reserves the right to supplement this disclosure:

   Name                      Contact Information        Subjects of Discoverable Information

  John Marion,               245 Waterman Street,       The witness has knowledge of the impact
  Executive Director,        Suite 400A,                of decennial census population counts on
  Common Cause RI            Providence, RI 02906,      Rhode Island federal representation and
                             (401) 861-2322             federal funding.


                                                  2
  Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 126 of 164



Robert Rapoza,          150 South Main Street,   The witness has knowledge of the impact of
Executive Director,     Providence, RI 02903,    decennial census population counts on
Rhode Island Board of   (401) 274-4400           statewide redistricting plans for Rhode Island
Elections                                        state legislative districts.

Omar Bah, Founder &     150 South Main Street,   The witness has knowledge of the impact of
Executive Director,     Providence, RI 02903,    the citizenship question on community
Refugee Dream Center    (401) 274-4400           members’ willingness to participate in the
                                                 decennial census process. The witness has
                                                 knowledge of the heightened fears
                                                 surrounding the 2020 decennial census.




                                             3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 127 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Rhode Island’s possession, custody, or control that may be used by Plaintiff State

of Rhode Island to support its claims are described as follows. Plaintiff State of Rhode Island

expressly reserves its right to supplement this disclosure:

 Document Description                                               Document Location
 Election Data Services study: Kimball W. Brace, “Some              This document is at a central
 Change in Apportionment Allocations With New 2017                  repository administered by the
 Census Estimates; But Greater Change Likely by 2020”,              New York Attorney General’s
 https://www.electiondataservices.com/wp-                           Office.
 content/uploads/2017/12/NR_Appor17c3wTablesMapsC2.pdf
 (accessed March 23, 2018).




                                                  4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 128 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this Eighteenth day of July, 2018.




                                            PETER F. KILMARTIN
                                            Attorney General of the State of Rhode Island

                                            By: /s Adam D. Roach
                                                Adam D. Roach
                                                Special Assistant Attorney General
                                                RI Office of the Attorney General
                                                150 South Main Street
                                                Providence, RI 02903
                                                (401) 274-4400
                                                aroach@riag.ri.gov




                                               5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 129 of 164



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                             Plaintiffs,

              v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                             Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the City and County of San Francisco (“San

Francisco”), by its attorney, Dennis J. Herrera, City Attorney of the City and County of San

Francisco, makes the following Initial Disclosures.


                                           INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to San

Francisco. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.

       2.      Plaintiff San Francisco reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff San Francisco hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff San Francisco makes no



                                                1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 130 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff San Francisco’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff San Francisco incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff San Francisco’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff San Francisco reserves the right to use all documents produced by any party or non-party

to this action. With these Initial Disclosures, Plaintiff San Francisco is not identifying documents

protected from disclosure by the attorney-client, work product or other applicable privileges. Nor

does Plaintiff San Francisco waive the right to object to Defendants’ discovery requests on any

basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                    INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff San

Francisco may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff San Francisco expressly reserves the right to supplement this disclosure:




                                                  2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 131 of 164



   Name                   Contact Information          Subjects of Discoverable Information

  Adrienne Pon,           The witness may be           The witness has knowledge of outreach
  Executive Director,     contacted through the San    efforts for the 2010 and 2020 decennial
  City and County of      Francisco City Attorney’s    censuses, including San Francisco’s
  San Francisco’s         Office, Deputy City          efforts to mitigate the impact of the
  Immigrant Rights        Attorney Mollie Lee at       citizenship question on participation in the
  Commission and the      (415) 554-4290 or            2020 Census.
  Mayor’s Office of       mollie.lee@sfcityatty.org.
  Civic Engagement
  and Immigrant
  Affairs
  Ben Rosenfield, City    The witness may be         The witness has knowledge of the impact
  Controller, City and    contacted through the San of decennial census population counts on
  County of San           Francisco City Attorney’s local funding and budgets.
  Francisco               Office, Deputy City
                          Attorney Mollie Lee at
                          (415) 554-4290 or
                          mollie.lee@sfcityatty.org.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff San Francisco’s possession, custody, or control that may be used by Plaintiff San

Francisco to support its claims are described as follows. Plaintiff San Francisco expressly reserves

its right to supplement this disclosure:

 Document Description                                        Document Location
 U.S. Department of Transportation Federal Transit           This document is at a central
 Administration Grant Award to the City & County of          repository administered by the New
 San Francisco for FY 2017 49 U.S.C. § 5307 Formula          York Attorney General’s Office.
 Funds (Federal Award Identification No. CA-2017-117-
 00)

 February 21, 2018 memorandum from Adrienne Pon to           This document is at a central
 Mayor Mark Farrell titled “Ensuring an Accurate,            repository administered by the New
 Complete, Fair and Inclusive 2020 Census Count” and         York Attorney General’s Office.
 attachment




                                                  3
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 132 of 164



Document Description                                        Document Location
March 8, 2011 Press Release from Mayor Edwin M. Lee This document is at a central
titled “Mayor Lee Announces U.S. Census Bureau      repository administered by the New
Results for San Francisco Population”               York Attorney General’s Office.



August 30, 2010 memorandum from Adrienne Pon to             This document is at a central
Ditas Katague, Louis Stewart, and Susan McAuliffe           repository administered by the New
titled “Final Report, California State Census 2010          York Attorney General’s Office.
Outreach Grant”

April 14, 2010 memorandum from Adrienne Pon to City This document is at a central
Administrator Edwin Lee titled “CENSUS/OCEIA        repository administered by the New
Budget Needs for FY2010-11”                         York Attorney General’s Office.

February 26, 2010 Resolution authorizing the Office of      This document is at a central
Civic Engagement & Immigrant Affairs to accept and          repository administered by the New
expand a grant in the amount of $32,250 from the State      York Attorney General’s Office.
of California, Governor’s Office of Planning and
Research, to support San Francisco’s complete count
outreach and education activities related to the 2010
Census – File Number 100190

January 1, 2010 SF Counts: 2010 Census Strategic Plan       This document is at a central
– General and Implementation                                repository administered by the New
                                                            York Attorney General’s Office.
October 2009 Information Packet – Request for               This document is at a central
Proposals #2009-01 for SF 2010 Census Outreach              repository administered by the New
                                                            York Attorney General’s Office.
June 19, 2009 Resolution calling for an accurate, fair      This document is at a central
and inclusive count of all San Francisco residents in the   repository administered by the New
2010 Census – File number 090744                            York Attorney General’s Office.

May 27, 2009 Executive Directive 09-02 titled “2010         This document is at a central
Census Complete and Inclusive Count”                        repository administered by the New
                                                            York Attorney General’s Office.
U.S. Census Bureau Report S0501 – Selected                  This document is at a central
Characteristics of the Native and Foreign-Born              repository administered by the New
Populations; 2012-2016 American Community Survey            York Attorney General’s Office.
5-Year Estimates for San Francisco County, California


                                               4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 133 of 164



 Document Description                                      Document Location
 Screenshot of report on San Francisco County,             This document is at a central
 California from www.censushardtocountmaps2020.us          repository administered by the New
 displaying census self-response rates and data            York Attorney General’s Office.

 Profile of the Unauthorized Population: San Francisco     This document is at a central
 County, CA from the Migration Policy Institute            repository administered by the New
                                                           York Attorney General’s Office.


III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED this 17th day of July, 2018.




                                            DENNIS J. HERRERA
                                            City Attorney

                                             /s/ Mollie M. Lee
                                            MOLLIE M. LEE, California SBN 251404
                                            Deputy City Attorney
                                            SAN FRANCISCO CITY ATTORNEY’S OFFICE
                                            City Hall, Room 234
                                            1 Dr. Carlton B. Goodlett Place
                                            San Francisco, CA 94102-4602
                                            (415) 554-4290
                                            mollie.lee@sfcityatty.org

                                               5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 134 of 164



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


   STATE OF NEW YORK, et al.,

                             Plaintiffs,

              V.                                       18-CV-2921 (JMF)

   UNITED STATES DEPARTMENT
   OF COMMERCE, et al.,

                             Defendants.




        Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the City of Seattle, by its attorney, Peter S.

Holmes, Seattle City Attorney, makes the following Initial Disclosures.


                                           INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to the City

of Seattle. They are made without prejudice to producing during discovery or at trial information,

documents, or data that are (a) subsequently discovered or determined to be relevant for any

purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.

       2.      Plaintiff City of Seattle reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff City of Seattle hereby expressly reserves all objections to the use for any

purpose of these Initial Disclosures or any of the information and documents referenced herein in

this case. By referring to documents in the Initial Disclosures, Plaintiff City of Seattle makes no




                                                 1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 135 of 164



representations or concessions regarding the relevancy or appropriateness of any particular

documents or types of documents.

       4.      Plaintiff City of Seattle's identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of individuals not

presently identified. Plaintiff City of Seattle incorporates all individuals identified by all other

parties in Plaintiff's Initial Disclosures and reserves the right to depose, and to rely upon the

testimony of, all such individuals in support of its claims.

       5.      Plaintiff City of Seattle's identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff City of Seattle reserves the right to use all documents produced by any party or non-party

to this action. With these Initial Disclosures, Plaintiff City of Seattle is not identifying documents

protected from disclosure by the attorney-client, work product or other applicable privileges. Nor

does Plaintiff City of Seattle waive the right to object to Defendants' discovery requests on any

basis, including, but not limited to, relevancy, over-breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff City of

Seattle may use to support Plaintiff's claims as detailed in the First Amended Complaint. Plaintiff

City of Seattle expressly reserves the right to supplement this disclosure:

   Name                 Contact Information                     Subjects of Discoverable
                                                                Information
  Kelsey Beck,          c/o Gary Smith —                        The witness has knowledge of the
  Regional Affairs      Gary.Smith@seattle.gov                  impact of decennial census
  Director, Office of                                           population counts on state/local
  Intergovernmental                                             funding and budgets.



                                                  2
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 136 of 164



Relations (OIR),
City of Seattle

Joaquin Uy,          c/o Gary Smith —          The witness has knowledge of the
Communications       Gary.Smith@seattle.gov    impact of the citizenship question
and Outreach                                   on community members'
Manager, Office                                willingness to participate in the
of Immigrant and                               decennial census process. The
Refugee Affairs,                               witness has knowledge of the
City of Seattle                               'heightened fears surrounding the
                                               2020 decennial census. Witness
                                               has knowledge concerning
                                               outreach efforts conducted by the
                                               Census Bureau.
Diana Canzoneri,     c/o Gary Smith —         Witness has information
Demographer,         Gary.Smith@seattle.gov   regarding the presence of hard-to-
Office of Planning                            count populations in Seattle, and
and Community                                 areas particularly vulnerable to
Development                                   undercounting.
(OPCD), City of
Seattle

Sierra Howlett       c/o Gary Smith —         Witness has information
Browne, Federal      Gary.Smith@seattle.gov   regarding the impact of the
Affairs Director,                             decennial census population
Office of                                     count on the state redistricting
Intergovernmental                             process.
Relations (OIR),
City of Seattle

Amy Nguyen,          c/o Gary Smith —         The witness has information
Community            Gary.Smith@seattle.gov   regarding Seattle's efforts to
Programs                                      mitigate the impact of the
Strategic Advisor,                            citizenship question on non-
Department of                                 response rates. Witness has
Neighborhoods,                                knowledge concerning outreach
City of Seattle                               efforts conducted by the Census
                                              Bureau.




                                          3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 137 of 164



II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, "Documents") in

Plaintiff City of Seattle's possession, custody, or control that may be used by Plaintiff City of

Seattle to support its claims are described as follows. Plaintiff City of Seattle expressly reserves

its right to supplement this disclosure:

 Document Description                                        Document Location
 Census Committee Proposal.pptx: City Proposed               This document is at a central
 Census Committee Structure                                  repository administered by the New
                                                             York Attorney General's Office
 MEMO re 2020 Census CCC.PDF: Briefing                       This document is at a central
 Memorandum: 2020 Census Complete Count                      repository administered by the New
 Committee Proposal                                          York Attorney General's Office

 \Webpages\About Seattle - OPCD seattle_gov.htm:             This document is at a central
 Webpage providing Seattle's Population and Household        repository administered by the New
 Statistics                                                  York Attorney General's Office

 Census Open House Working Planning Outline DATA             This document is at a central
 COLLAB.docx: Draft Outline and Agenda City of               repository administered by the New
 Seattle Census Open House                                   York Attorney General's Office

 Copy of OPCD Mayor's Transition Section II Issue List       This document is at a central
 sa dc.xlsx: Spreadsheet provided by OPCD to support         repository administered by the New
 Mayor's transition                                          York Attorney General's Office

 Data Disagg_ A Summary of Best Practice Examples            This document is at a central
 and Challenges from the Pop-Level Subcmte.pptx: A           repository administered by the New
 Summary of Best Practice Examples and Challenges:           York Attorney General's Office
 Analyzing and Reporting Population Demographic Data
 - Produced by the Data Disaggregation Task Force
 Population-Level Subcommittee

 ACS_12_5YR_Foreign Born incl East African                   This document is at a central
 estim.xls: S0502: Selected Characteristics of the           repository administered by the New
 Foreign-Born Population by Period of Entry into the         York Attorney General's Office
 United States




                                                  4
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 138 of 164



GESCNA Committee DDTF Briefing Draft V2.pptx:             This document is at a central
Demographic Data Disaggregation Task Force: Gender        repository administered by the New
Equity, Safe Communities, and New Americans               York Attorney General's Office
Committee - December 14, 2016
Demographic Data Task Force Report-FINAL.pdf:             This document is at a central
Memorandum: Demographic Data Task Force Report            repository administered by the New
(Resolution 31613)                                        York Attorney General's Office

Dear Seattle Complete Count Committee                     This document is at a central
members.docx: Subject Line: Census 2010 Open House repository administered by the New
for local govt. and non-profits March 1st at Seattle City York Attorney General's Office
Hall

Demog Data Task Force resources.txt: Subject: Demog       This document is at a central
Data Task Force resources                                 repository administered by the New
                                                          York Attorney General's Office
Demographics & Disparities RSJI 2011 Summit               This document is at a central
Canzoneri Presentation.pptx: Demographics and             repository administered by the New
Disparities: Updated Data on Seattle - 2011 Race and      York Attorney General's Office
Social Justice Initiative (RSJI) Summit October 6, 2011
Workshop Presentation

Disaggregated data for race ethnicity and ancestry        This document is at a central
groups gg edits 3-28 dc 6 10 2018.docx: Accessing         repository administered by the New
Disaggregated Data for Race/Ethnic Groups - Guidance      York Attorney General's Office
from the City of Seattle Demographer

GESCNA Committee DDTF Briefing FINAL.pptx:                This document is at a central
Demographic Data Disaggregation Task Force: Gender        repository administered by the New
Equity, Safe Communities, and New Americans               York Attorney General's Office
Committee - December 14, 2016

Presentation to CEP Class 4 30 2012.ppt: New              This document is at a central
Demographic Data on Seattle and Its Neighborhoods -       repository administered by the New
Presentation to UW CEP303 Social Structures and           York Attorney General's Office
Processes

http://www.seattle.gov/opcd/population-and-               This document is at a central
demographics: Population & Demographics - OPCD            repository administered by the New
seattle_gov_files                                         York Attorney General's Office

http://vvww.seattle.govicensus2010/committee.htm:         This document is at a central
Seattle Census 2010 Complete Count Committee_files        repository administered by the New
                                                          York Attorney General's Office


                                              5
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 139 of 164



WSDC_Agenda_2017.pdf: Washington State Stat             This document is at a central
Center Annual Meeting - Agenda                          repository administered by the New
                                                        York Attorney General's Office
Final Demographic Data Task Force memo.docx:            This document is at a central
Memorandum: Demographic Data Task Force Report          repository administered by the New
(Resolution 31613)                                      York Attorney General's Office

Using the 2010 Census and ACS to Understand Seattle's   This document is at a central
Demographics for Kenny Backgroundf.ppt: Using the       repository administered by the New
ACS and Census to Understand Local Demographics -       York Attorney General's Office
Presentation to City Council Central Staff




                                            6
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 140 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures - Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures - Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) - Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.



DATED thisl7 th day of           ,2018.


                                            PETER S. HOLMES
                                            Seattle city
                                                     / Attorney

                                    By:
                                            Peter S. Holmes
                                            Seattle City Attorney
                                            Seattle City Attorney's Office
                                            701Fifth Avenue, Suite 2050
                                            Seattle, WA 98104-7097
                                            206.684.8200
                                            Peter.hohnes@seattle.gov
                                                          /-47‘57




                                               7
 Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 141 of 164



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

   STATES OF NEW YORK, COLORADO,
CONNECTICUT, DELAWARE, ILLINOIS, IOWA,
MARYLAND, MINNESOTA, NEW JERSEY, NEW
MEXICO, NORTH CAROLINA, OREGON,
RHODE ISLAND, VERMONT, and
WASHINGTON; COMMONWEALTHS OF                                    CIVIL ACTION NO.
MASSACHUSETTS, PENNSYLVANIA, and                                1:18-cv-2921 (JMF)
VIRGINIA; DISTRICT OF COLUMBIA; CITIES
OF CENTRAL FALLS, CHICAGO, COLUMBUS,                            PLAINTIFF UNITED
NEW YORK, PHILADELPHIA, PITTSBURGH,                             STATES
PROVIDENCE, and SEATTLE; CITY and                               CONFERENCE OF
COUNTY of SAN FRANCISCO; COUNTIES OF                            MAYORS INITIAL
CAMERON, EL PASO, HIDALGO, and                                  DISCLOSURES
MONTEREY; and the UNITED STATES
CONFERENCE OF MAYORS,

           Plaintiffs,

           v.

    UNITED STATES DEPARTMENT OF
COMMERCE; and UNITED STATES OF
AMERICA, THOMAS E. PRICE, in his official
capacity as Secretary of the United States Department
of Health and Human Services, and PATRICK
CONWAY, in his official capacity as the Acting
Administrator of the Centers for Medicare &
MedicaidWILBUR L. ROSS, JR., in his official
capacity as Secretary of Commerce,

           and

    BUREAU OF THE CENSUS, an agency within
the United States Department of Commerce; and
RON S. JARMIN, in his capacity as performing the
non-exclusive functions and duties of the Director of
the U.S. Census Bureau,

           Defendants.

       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the People of the United States

Conference of Mayor by its attorney, John Daniel Reaves, General Counsel, of the United

States Conference of Mayors, makes the following Initial Disclosures.
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 142 of 164




                                       INTRODUCTION

1. These Initial Disclosures are based upon information presently known to the United States

   Conference of Mayors. They are made without prejudice to producing during discovery

   or at trial information, documents, or data that are (a) subsequently discovered or

   determined to be relevant for any purpose, or (b) produced as a result of ongoing

   investigations, or (c) subsequently determined to have been omitted from these

   disclosures.

2. Plaintiff the United States Conference of Mayors reserves the right at any time to revise

   and/or supplement these Initial Disclosures.

3. Plaintiff the United States Conference of Mayors hereby expressly reserves all objections

   to the use for any purpose of these Initial Disclosures or any of the information and

   documents referenced herein in this case. By referring to documents in the Initial

   Disclosures, Plaintiff United States Conference of Mayors makes no representations or

   concessions regarding the relevancy or appropriateness of any particular documents or

   types of documents.

4. Plaintiff the United States Conference of Mayors’ identification of individuals pursuant

   to Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiff from obtaining discovery of

   individuals not presently identified. Plaintiff the United States Conference of Mayors

   incorporates all individuals identified by all other parties in Plaintiff’s Initial Disclosures

   and reserves the right to depose, and to rely upon the testimony of, all such individuals in

   support of its claims.

5. Plaintiff the United States Conference of Mayors’ identification or production of

   documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within its


                                                 2
       Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 143 of 164



      possession, custody or control. Plaintiff State of New York reserves the right to use all

      documents produced by any party or non-party to this action. With these Initial

      Disclosures, Plaintiff United States Conference of Mayors is not identifying documents

      protected from disclosure by the attorney-client, work product or other applicable

      privileges. Nor does Plaintiff United States Conference of Mayors waive the right to object

      to Defendants’ discovery requests on any basis, including, but not limited to, relevancy,

      over-breadth, and all applicable privileges.

                                     INITIAL DISCLOSURES

 I.      Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

             Plaintiff United States Conference of Mayors has no individual fact witnesses at

  this time but reserves the right to supplement this disclosure.


II.      Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

             The documents and electronically stored information (collectively, “Documents”)

      in Plaintiff United States Conference of Mayors’ possession, custody, or control that may

      be used by Plaintiff United States Conference of Mayors to support its claims are described

      as follows. Plaintiff United States Conference of Mayors expressly reserves its right to

      supplement this disclosure:

       Document Description                                           Document Location
       Declaration of John Daniel Reaves as to the United States      The documents are at a
       Conference of Mayor’s Two Adopted Resolutions Opposing         central repository
       Citizenship Question; Bipartisan Letter to Census Director     administered by the State
       Opposing Use of Citizenship Question and Press Releases.       of New York’s Attorney
                                                                      General’s Office.
       All are matters of public record and found at
       www.usmayors.org




                                                     3
       Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 144 of 164



III.     Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

           Not applicable.

IV.      Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

           Not applicable.

   DATED this 20th day of July, 2018.

                                                             /s/
                                              John Daniel Reaves, General Counsel
                                              United States Conference of Mayors
                                              1200 New Hampshire Avenue, N.W.,
                                              Third Floor
                                              Washington D.C., 20036
                                              PHONE: (202) 974-5931
                                              EMAIL: jdreavesoffice@gmail.com




                                              4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 145 of 164



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                     Plaintiffs,

          v.                                         18-CV-2921 (JMF)

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

                     Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the Commonwealth of

Virginia, by Mark R. Herring, Attorney General of the Commonwealth of

Virginia, makes the following Initial Disclosures.


                               INTRODUCTION

   1. These Initial Disclosures are based upon information presently known to

The Commonwealth of Virginia. They are made without prejudice to producing

during discovery or at trial information, documents, or data that are (a)

subsequently discovered or determined to be relevant for any purpose, or (b)

produced as a result of ongoing investigations, or (c) subsequently determined to

have been omitted from these disclosures.

   2. Plaintiff Commonwealth of Virginia reserves the right at any time to

revise and/or supplement these Initial Disclosures.

   3. Plaintiff Commonwealth of Virginia hereby expressly reserves all

objections to the use for any purpose of these Initial Disclosures or any of the

information and documents referenced herein in this case. By referring to

                                         1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 146 of 164



documents in the Initial Disclosures, Plaintiff Commonwealth of Virginia makes

no representations or concessions regarding the relevancy or appropriateness of

any particular documents or types of documents.

   4. Plaintiff Commonwealth of Virginia’s identification of individuals

pursuant to Rule 26(a)(1)(A)(i) is not intended to preclude Plaintiff from

obtaining     discovery   of   individuals    not   presently   identified.   Plaintiff

Commonwealth of Virginia incorporates all individuals identified by all other

parties in Plaintiff’s Initial Disclosures and reserves the right to depose, and to

rely upon the testimony of, all such individuals in support of its claims.

   5. Plaintiff Commonwealth of Virginia’s identification or production of

documents pursuant to Rule 26(a)(1)(A)(ii) is limited to those documents within

its possession, custody, or control. Plaintiff Commonwealth of Virginia reserves

the right to use all documents produced by any party or non-party to this action.

With these Initial Disclosures, Plaintiff Commonwealth of Virginia does not

identify documents protected from disclosure by the attorney-client, work

product, or other applicable privileges. Nor does Plaintiff Commonwealth of

Virginia waive the right to object to Defendants’ discovery requests on any basis,

including, but not limited to, relevancy, over-breadth, and all applicable

privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that

Plaintiff Commonwealth of Virginia may use to support Plaintiff’s claims as



                                          2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 147 of 164



detailed in the First Amended Complaint. Plaintiff Commonwealth of Virginia

expressly reserves the right to supplement this disclosure:

  Name                  Contact         Subjects of Discoverable Information
                        Information

 Qian Cai,              Contact         The witness has information regarding the
 Director,              through         presence of hard-to-count populations in
 Demographics           counsel:        Virginia, and areas particularly vulnerable
 Research Group,                        to undercounting.
 Weldon Cooper          202 N. Ninth
 Center for Public      Street
 Service,               Richmond, VA
 University of          23219
 Virginia               (804) 786-
                        1068

 Michael Cassidy,       Contact         The witness has knowledge of (1) the
 President and          through         impact of decennial census population
 Chief Executive        counsel:        counts on state/local funding and budgets,
 Officer of the                         and (2) the presence of hard-to-count
 Commonwealth           202 N. Ninth    populations in the Virginia, and areas
 Institute for Fiscal   Street          particularly vulnerable to undercounting.
 Analysis               Richmond, VA
                        23219
                        (804) 786-
                        1068

 Robyn M. de            Contact         The witness has knowledge of the impact
 Socio,                 through         of the decennial census population counts
 Executive              counsel:        on state/local funding and budgets in
 Secretary,                             public safety and law enforcement
 Commonwealth           202 N. Ninth    coverage in localities.
 of Virginia            Street
 Compensation           Richmond, VA
 Board                  23219
                        (804) 786-
                        1068




                                         3
    Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 148 of 164



Julie Emery,         Contact        The witness has knowledge (1) of the
Executive            through        impact of the citizenship question on
Director, Virginia   counsel:       community members’ willingness to
Civic Engagement                    participate in the decennial census process
Table                202 N. Ninth   in Virginia, (2) of the heightened fears
                     Street         surrounding the 2020 decennial census in
                     Richmond, VA   Virginia, and (3) concerning outreach
                     23219          efforts conducted by the Census Bureau in
                     (804) 786-     Virginia.
                     1068

Megan Healy,         Contact        The witness has knowledge of the impact
Chief Workforce      through        of decennial census population counts on
Development          counsel:       state/local funding and budgets in state
Advisor, Office of                  workforce development programs.
the Governor         202 N. Ninth
                     Street
                     Richmond, VA
                     23219
                     (804) 786-
                     1068

John Lawson,         Contact        The witness has knowledge of the impact
Chief Financial      through        of decennial census population counts on
Officer, Virginia    counsel:       state/local funding and budgets for the
Department of                       Virginia Department of Transportation.
Transportation       202 N. Ninth
                     Street
                     Richmond, VA
                     23219
                     (804) 786-
                     1068




                                    4
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 149 of 164



Jennifer Lee,       Contact        The witness has knowledge of the impact
Director,           through        of decennial census population counts on
Department of       counsel:       state/local funding and budgets in state
Medical                            medical assistance services programs.
Assistance          202 N. Ninth
Services            Street
                    Richmond, VA
                    23219
                    (804) 786-
                    1068
Greg Lucyk,         Contact        The witness has information regarding the
Board President,    through        impact of the decennial census population
One Virginia        counsel:       count on the state redistricting process.
2021
                    202 N. Ninth
                    Street
                    Richmond, VA
                    23219
                    (804) 786-
                    1068

Fernando            Contact        The witness has knowledge of (1) the
Mercado-            through        impact of the citizenship question on
Violand, Director   counsel:       community members’ willingness to
of Latino                          participate in the decennial census process
Outreach, Office    202 N. Ninth   in Virginia, and (2) the heightened fears
of the Governor     Street         surrounding the 2020 decennial census in
                    Richmond, VA   Virginia.
                    23219
                    (804) 786-
                    1068

Tram Nguyen,        Contact        The witness has knowledge (1) of the
Co-Executive        through        impact of the citizenship question on
Director, New       counsel:       community members’ willingness to
Virginia Majority                  participate in the decennial census process
                    202 N. Ninth   in Virginia, (2) of the heightened fears
                    Street         surrounding the 2020 decennial census in
                    Richmond, VA   Virginia, and (3) concerning outreach
                    23219          efforts conducted by the Census Bureau in
                    (804) 786-     Virginia.
                    1068




                                   5
   Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 150 of 164



Sookyung Oh,         Contact         The witness has knowledge of (1) the
D.C. Area            through         impact of the citizenship question on
Director,            counsel:        community members’ willingness to
National Korean                      participate in the decennial census process
American             202 N. Ninth    in Virginia, and (2) the heightened fears
Service &            Street          surrounding the 2020 decennial census in
Education            Richmond, VA    Virginia.
Consortium           23219
                     (804) 786-
                     1068

M. Norman            Contact         The witness has knowledge of the impact
Oliver, State        through         of decennial census population counts on
Commissioner of      counsel:        state/local funding and budgets in state
Health, Virginia                     health programs.
Department of        202 N. Ninth
Health               Street
                     Richmond, VA
                     23219
                     (804) 786-
                     1068

Atif Qarni,          Contact         The witness has knowledge of the impact
Secretary of         through         of decennial census population counts on
Education, Office    counsel:        state/local funding and budgets in
of the Governor                      Virginia public education programs.
                     202 N. Ninth
                     Street
                     Richmond, VA
                     23219
                     (804) 786-
                     1068

Simon Sandoval-      Contact      The witness has knowledge of (1) the
Moshenburg,          through      impact of the citizenship question on
Legal Director,      counsel:     community members’ willingness to
Immigrant                         participate in the decennial census process
Advocacy             202 N. Ninth in Virginia, and (2) the heightened fears
Program, Legal       Street       surrounding the 2020 decennial census in
Aid Justice Center   Richmond, VA Virginia.
                     23219
                     (804) 786-
                     1068




                                      6
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 151 of 164



 Monica                Contact      The witness has knowledge of (1) the
 Sarmiento,            through      impact of the citizenship question on
 Executive             counsel:     community members’ willingness to
 Director, Virginia                 participate in the decennial census process
 Coalition for         202 N. Ninth in Virginia, and (2) the heightened fears
 Immigrant Rights      Street       surrounding the 2020 decennial census in
                       Richmond, VA Virginia.
                       23219
                       (804) 786-
                       1068

 Stephen Duke          Contact           The witness has knowledge of the impact
 Storen, State         through           of decennial census population counts on
 Commissioner,         counsel:          state/local funding and budgets in state
 Virginia                                social services programs.
 Department of         202 N. Ninth
 Social Services       Street
                       Richmond, VA
                       23219
                       (804) 786-
                       1068


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information in Plaintiff

Commonwealth of Virginia’s possession, custody, or control that may be used by

Plaintiff Commonwealth of Virginia to support its claims are described as

follows. All such documents are or will be at a central repository administered by

the New York Attorney General’s Office. Plaintiff Commonwealth of Virginia

expressly reserves its right to supplement this disclosure:

Document Description
Documents regarding demography of hard to count populations in Virginia, and
areas particularly vulnerable to undercounting.
Documents regarding the impact of decennial census population counts on state
or local funding and budgets in Virginia.
Documents regarding the use of federal funds in state health programs and
medical services in Virginia.


                                          7
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 152 of 164



Documents regarding the use of federal funds in public education programs and
services in Virginia.
Documents regarding the use of federal funds in state social services programs
and services in Virginia.
Documents regarding the use of federal funds in transportation programs and
services in Virginia.
Documents regarding the use of federal funds in workforce development
programs and services in Virginia.
Documents regarding the redistricting process in Virginia.
Documents regarding community members’ willingness to participate in the
decennial census process in Virginia.
Documents regarding heightened fears surrounding the 2020 decennial census in
Virginia.
Documents regarding outreach efforts conducted by the Census Bureau in
Virginia.




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.




                                        8
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 153 of 164



V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D)

of the Federal Rules of Civil Procedure.



DATED this 23rd day of July, 2018.



                                               MARK R. HERRING
                                               Attorney General of the
                                               Commonwealth of Virginia

                                                /s/ Matthew R. McGuire
                                               Matthew R. McGuire
                                               Deputy Solicitor General
                                               Office of the Attorney General of
                                               Virginia
                                               202 North 9th Street
                                               Richmond, Virginia 23219
                                               (804) 786-7773
                                               MMcGuire@oag.state.va.us




                                           9
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 154 of 164



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                             Plaintiffs,

              v.                                        18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                             Defendants.




       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff State of Vermont, by its attorney, Thomas J.

Donovan, Jr, Attorney General of the State of Vermont, makes the following Initial Disclosures.


                                           INTRODUCTION

       1.      These Initial Disclosures are based upon information presently known to Plaintiff

State of Vermont. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.      Plaintiff State of Vermont reserves the right at any time to revise and/or supplement

these Initial Disclosures.

       3.      Plaintiff State of Vermont hereby expressly reserves all objections to the use for

any purpose of these Initial Disclosures or any of the information and documents referenced herein

in this case. By referring to documents in the Initial Disclosures, Plaintiff makes no representations




                                                  1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 155 of 164



or concessions regarding the relevancy or appropriateness of any particular documents or types of

documents.

        4.      Plaintiff State of Vermont’s identification of individuals pursuant to Rule

26(a)(1)(A)(i) is not intended to preclude the State from obtaining discovery of individuals not

presently identified. Plaintiff incorporates all individuals identified by all other parties in Plaintiff’s

Initial Disclosures and reserves the right to depose, and to rely upon the testimony of, all such

individuals in support of its claims.

        5.      Plaintiff State of Vermont’s identification or production of documents pursuant to

Rule 26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control.

Plaintiff reserves the right to use all documents produced by any party or non-party to this action.

With these Initial Disclosures Plaintiff is not identifying documents protected from disclosure by

the attorney-client, work product or other applicable privileges. Nor does Plaintiff waive the right

to object to Defendants’ discovery requests on any basis, including, but not limited to, relevancy,

over-breadth, and all applicable privileges.

                                  INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

        The below listed persons are likely to have discoverable information that Plaintiff State of

Vermont may use to support the Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff expressly reserves the right to supplement this disclosure:




                                                    2
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 156 of 164




   Name                       Contact Information        Subjects of Discoverable
                                                         Information
  John Adams, Director,       Julio A. Thompson          The witness has knowledge of
  Vermont Center for          Assistant Attorney General (1) methods for population
  Geographic Information      Office of the Vermont      counting; (2) challenges in
                              Attorney General           counting historically
                              109 State Street           underrepresented populations;
                              Montpelier, Vermont 05609  and (3) financial impacts of
                              (802) 828-3171             undercounting on Vermont
                              julio.thompson@vermont.gov Medicaid and other federal
                                                         funding.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       The documents and electronically stored information (collectively, “Documents”) in

Plaintiff State of Vermont’s possession, custody, or control that may be used by the State to support

its claims are described as follows. Plaintiff expressly reserves its right to supplement this

disclosure:

 Document Description                 Document Location
 Reamer, Counting for Dollars         This document is at a central repository administered by
 2020: The Role of the Decennial      the New York Attorney General’s Office.
 Census in the Geographic
 Distribution of Federal Funds
 (March 18, 2018)
 Vermont Center for Geographic        This document is at a central repository administered by
 Information, High Cost of a Low      the New York Attorney General’s Office
 Count: Census 2020, Medicaid
 Payments to States, and Why
 Every Person Counts




                                                  3
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 157 of 164




III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Plaintiff State of Vermont will provide disclosures of expert testimony as required by Rule

26(a)(2) on the schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal

Rules of Civil Procedure.



DATED this 17th day of July 2018.




                                                    STATE OF VERMONT

                                                    THOMAS J. DONOVAN, JR.
                                                    ATTORNEY GENERAL


                                            By:     /s Julio A. Thompson_________
                                                    Benjamin D. Battles
                                                      Solicitor General
                                                    Julio A. Thompson
                                                      Assistant Attorney General
                                                      Civil Rights Unit
                                                    Office of the Attorney General
                                                    109 State Street
                                                    Montpelier, VT 05609-1001
                                                    (802) 828-3171
                                                    julio.thompson@vermont.gov




                                                4
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 158 of 164




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                      18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT                             INITIAL DISCLOSURES OF
  OF COMMERCE, et al.,                                 PLAINTIFF STATE OF
                                                       WASHINGTON
                          Defendants.



       Pursuant to Fed R. Civ. P. 26(a)(1), Plaintiff the State of Washington, by its attorney,

Assistant Attorney General Laura K. Clinton, makes the following Initial Disclosures.

                                        INTRODUCTION

       1.       These Initial Disclosures are based upon information presently known to

Washington. They are made without prejudice to producing during discovery or at trial

information, documents, or data that are (a) subsequently discovered or determined to be relevant

for any purpose, or (b) produced as a result of ongoing investigations, or (c) subsequently

determined to have been omitted from these disclosures.

       2.       Washington reserves the right at any time to revise and/or supplement these Initial

Disclosures.

       3.       Washington hereby expressly reserves all objections to the use for any purpose of

these Initial Disclosures or any of the information and documents referenced herein in this case.

By referring to documents in the Initial Disclosures, Washington makes no representations or

concessions regarding the relevance or appropriateness of any particular documents or types of

documents.

                                                 1
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 159 of 164



       4.      Washington’s identification of individuals pursuant to Rule 26(a)(1)(A)(i) is not

intended to preclude Plaintiff from obtaining discovery of individuals not presently identified.

Washington incorporates all individuals identified by all other parties in Plaintiff’s Initial

Disclosures and reserves the right to depose, and to rely upon the testimony of, all such individuals

in support of its claims.

       5.      Washington’s identification or production of documents pursuant to Rule

26(a)(1)(A)(ii) is limited to those documents within its possession, custody or control. Washington

reserves the right to use all documents produced by any party or non-party to this action. With

these Initial Disclosures, Washington is not identifying documents protected from disclosure by

the attorney-client, work product or other applicable privileges. Nor does Washington waive the

right to object to Defendants’ discovery requests on any basis, including, but not limited to,

relevancy, over-breadth, and all applicable privileges.

                                INITIAL DISCLOSURES

I. Fed R. Civ. P. 26(a)(1)(A)(i) disclosures:

       The below listed persons are likely to have discoverable information that Plaintiff State of

Washington may use to support Plaintiff’s claims as detailed in the First Amended Complaint.

Plaintiff State of Washington expressly reserves the right to supplement this disclosure:

   Name                          Contact Information               Subjects of Discoverable
                                                                   Information

  Mark Baldwin                   c/o Laura Clinton                 The witness has knowledge of
  Assistant Director of          Assistant Attorney General        Washington’s planning and
  Forecasting and Research,      800 Fifth Avenue, Suite 2000      outreach regarding the 2020
  Office of Financial            Seattle WA 98104                  Census, potential financial
  Management                                                       impacts to the State of
                                                                   Washington arising from an
                                                                   inaccurate count, and related
                                                                   issues.



                                                 2
  Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 160 of 164



 Name                       Contact Information            Subjects of Discoverable
                                                           Information

Yi Zhao, Office of          c/o Laura Clinton              The witness has knowledge of
Financial Management        Assistant Attorney General     Washington’s planning and
                            800 Fifth Avenue, Suite 2000   outreach regarding the 2020
                            Seattle WA 98104               Census, potential financial
                                                           impacts to the State of
                                                           Washington arising from an
                                                           inaccurate count, and related
                                                           issues.

Erica Gardner, Office of    c/o Laura Clinton              The witness has knowledge of
Financial Management        Assistant Attorney General     Washington’s planning and
                            800 Fifth Avenue, Suite 2000   outreach regarding the 2020
                            Seattle WA 98104               Census, potential financial
                                                           impacts to the State of
                                                           Washington arising from an
                                                           inaccurate count, and related
                                                           issues.

Mike Mohrman, Office of     c/o Laura Clinton              The witness has knowledge of
Financial Management        Assistant Attorney General     Washington’s planning and
                            800 Fifth Avenue, Suite 2000   outreach regarding the 2020
                            Seattle WA 98104               Census, potential financial
                                                           impacts to the State of
                                                           Washington arising from an
                                                           inaccurate count, and related
                                                           issues.

Records custodian, Office   c/o Laura Clinton              The witness(es) have
of Financial Management     Assistant Attorney General     knowledge sufficient to
                            800 Fifth Avenue, Suite 2000   identify and authenticate
                            Seattle WA 98104               Washington’s records
                                                           concerning the decennial
                                                           Census and related issues

Robert Chang                c/o Laura Clinton              The witness has knowledge
Seattle University School   Assistant Attorney General     regarding the history of the
of Law                      800 Fifth Avenue, Suite 2000   Census Bureau’s past breaches
                            Seattle WA 98104               of trust where Census
                                                           information was used to harm
                                                           individuals and communities,
                                                           and the reasonable fear or
                                                           concern that respondents might
                                                           have when facing the
                                                           citizenship question now.


                                          3
  Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 161 of 164



 Name                   Contact Information            Subjects of Discoverable
                                                       Information

Laura Pierce            c/o Laura Clinton              The witness has knowledge of
Washington Nonprofits   Assistant Attorney General     the concerns that
                        800 Fifth Avenue, Suite 2000   many nonprofit
                        Seattle WA 98104               organizations have about the
                                                       impact of the citizenship
                                                       question. Nonprofits working
                                                       with hard to count populations
                                                       are concerned that adding the
                                                       citizenship question instills
                                                       fear and makes those
                                                       communities harder to count
                                                       because they are likely to
                                                       voluntarily opt out of the
                                                       Census. The witness has
                                                       knowledge of the impact an
                                                       undercount would have on
                                                       how funds for services are
                                                       distributed and on the data
                                                       available for nonprofits to
                                                       target their services.
David Streeter          c/o Laura Clinton              The witness has knowledge of
Washington Nonprofits   Assistant Attorney General     the concerns that
                        800 Fifth Avenue, Suite 2000   many nonprofit
                        Seattle WA 98104               organizations have about the
                                                       impact of the citizenship
                                                       question. Nonprofits working
                                                       with hard to count populations
                                                       are concerned that adding the
                                                       citizenship question instills
                                                       fear and makes those
                                                       communities harder to count
                                                       because they are likely to
                                                       voluntarily opt out of the
                                                       Census. The witness has
                                                       knowledge of the impact an
                                                       undercount would have on
                                                       how funds for services are
                                                       distributed and on the data
                                                       available for nonprofits to
                                                       target their services.
Laura Armstrong         c/o Laura Clinton              The witness has knowledge
Executive Director      Assistant Attorney General     of already existing barriers
La Casa Hogar           800 Fifth Avenue, Suite 2000   facing immigrant, low-income,
                        Seattle WA 98104               Limited English Proficient
                                      4
  Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 162 of 164



 Name                  Contact Information            Subjects of Discoverable
                                                      Information

                                                      residents ("hard-to-count"
                                                      populations) throughout
                                                      Washington state’s Yakima
                                                      Valley in participating in the
                                                      Census. The witness has
                                                      further knowledge as to how
                                                      the citizenship question will
                                                      worsen those existing barriers
                                                      for aforementioned community
                                                      members’ participation in the
                                                      decennial Census process. The
                                                      witness has knowledge of
                                                      immigrant families' heightened
                                                      fears surrounding government
                                                      institutions, and understands
                                                      this as one of the already
                                                      existing barriers that is being
                                                      worsened because of the
                                                      citizenship question. The
                                                      witness has knowledge
                                                      regarding community
                                                      education and awareness
                                                      efforts regarding the Census in
                                                      the Yakima Valley region. The
                                                      witness represents an
                                                      organization with knowledge
                                                      and experience working with
                                                      immigrant families
                                                      and agricultural workers
                                                      throughout the region for over
                                                      two decades.

Linda Moore            c/o Laura Clinton              The witness has knowledge of
CEO|President          Assistant Attorney General     the impact of the citizenship
Yakima Valley          800 Fifth Avenue, Suite 2000   question and the
Community Foundation   Seattle WA 98104               disproportionate impact of
                                                      funding and services to low
                                                      income and people of color
                                                      and children. The witness has
                                                      knowledge of the impact of the
                                                      citizenship questions on
                                                      “mixed households” where
                                                      children are citizens and others
                                                      in the household, including
                                     5
     Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 163 of 164



   Name                         Contact Information               Subjects of Discoverable
                                                                  Information

                                                                  their parents are not which also
                                                                  impacts the count of children.
                                                                  The witness has knowledge of
                                                                  the demographics of Yakima
                                                                  County.


II. Fed R. Civ. P. 26(a)(1)(A)(ii) disclosures:

       All materials requested in discovery or that Washington intends to use at trial are described

below. Washington expressly reserves its right to supplement this disclosure:

 Document Description                                        Document Location

 Documents concerning the 2020 Census and mitigating         Office of Financial Management,
 non-response in the State of Washington.                    Washington Nonprofits – These
                                                             documents will be uploaded to the
                                                             central repository administered by
                                                             the New York Attorney General’s
                                                             Office.



III. Fed R. Civ. P. 26(a)(1)(A)(iii) disclosures – Computation of Damages:

       Not applicable.

IV. Fed R. Civ. P. 26(a)(1)(A)(iv) disclosures – Insurance Statements:

       Not applicable.

V. Fed. R. Civ. P. 26(a)(2)(A) – Expert Testimony:

       Washington will provide disclosures of expert testimony as required by Rule 26(a)(2) on the

schedule directed by the Court and as required by Rule 26(a)(2)(D) of the Federal Rules of Civil

Procedure.




                                                  6
Case 1:18-cv-02921-JMF Document 462-3 Filed 11/01/18 Page 164 of 164




 DATED this 16th day of July, 2018.


                                      ROBERT W. FERGUSON
                                      Attorney General of the State of Washington

                                      /s/ Laura K. Clinton
                                      Laura K. Clinton
                                      Assistant Attorney General
                                      Complex Litigation Division
                                      800 Fifth Avenue, Suite 2000
                                      Seattle, WA 98104
                                       LauraC5@atg.wa.gov
                                      (206) 233-3383
                                      Peter Gonick,
                                      Deputy Solicitor General Office of the Attorney
                                      General PO Box 40100
                                      Olympia, WA 98504-0100
                                       peterg@atg.wa.gov
                                      Tel. (360) 753-6245




                                         7
